Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 1 of 212 PageID 1931




             EXHIBIT F
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 2 of 212 PageID 1932


          1              UNITED STATES DISTRICT COURT
          2           FOR THE MIDDLE DISTRICT OF FLORIDA
          3
          4   SECURITIES AND EXCHANGE COMMISSION,)
                                                 )
          5                  Plaintiff,          )
                                                 )Case No.
          6   v.                                 )6:18-cv-01606-GAP-GJK
                                                 )
          7                                      )
              RONALD C. MONTANO,                 )
          8                                      )
                             Defendant.          )
          9                                      )
              ROMEO A. MONTANO, ELMA C. MONTANO, )
         10   REM FLORIDA PROPERTIES,            )
              LLC, AND DENISE MONTANO            )
         11                                      )
                             Relief Defendants. )
         12   ___________________________________)
         13
         14
         15      VIDEOTAPED DEPOSITION OF MR. MARTIN SCHRANZ
         16               Thursday, September 26 2019
         17                       at 1.05 pm
         18
         19                         Taken at:
         20                     Arnold & Porter
                                    Tower 42
         21                   25 Old Broad Street
                                London, EC2N 1HQ
         22                      United Kingdom
         23
         24   Reported by:
              Nia Davidson (MBVIR)
         25   JOB No. 190926MWC

                                                                            1

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 3 of 212 PageID 1933


          1                        A P P E A R A N C E S
          2
          3     On behalf of Plaintiff:
          4         US SECURITIES AND EXCHANGE COMMISSION
                        100 F Street NE
          5             Washington, DC 20549-5977
          6              Telephone: (202) 551 4946
                        Facsimile: (202) 772 9245
          7
                     BY: JASON ANTHONY
          8              SAMANTHA WILLIAMS (via conference call)
                         anthonyj@sec.gov
         9
        10      On behalf of Defendant:
        11          WAUGH LAW, PA
                        321 N Crystal Lake Drive, Suite 207
        12              Orlando, FL 32803
        13              Telephone: 321-800-6008
        14          BY: CHRISTIAN W. WAUGH
                        cwaugh@waughpa.com
        15
        16      On behalf of Witness:
        17          ARNOLD & PORTER KAYE SCHOLER LLP
                        70 West Madison Street, Suite 4200
        18              Chicago, IL 60602-4231
        19              Telephone: +1 312.583.2450
                        Facsimile: +1 312.583.2360
        20
                          BY: ALAN N.SALPETER
        21                alan.salpeter@arnoldporter.com
        22
        23
        24
        25

                                                                            2

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 4 of 212 PageID 1934


          1     ALSO PRESENT:
          2     Brigitte C. Weyls, from the CFTC, (via conference
                call)
          3
                Keith Rooney (notary public)
          4
                Joe Viner (videographer)
          5
                Anna Maria Koch (contract interpreter)
          6
                Nia Davidson (court reporter)
          7
          8
          9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25

                                                                            3

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 5 of 212 PageID 1935


          1     INDEX
          2     Witness: MARTIN SCHRANZ                              PAGE
          3      Examined by      JASON ANTHONY                       7
          4
                                          EXHIBITS
          5                      (Exhibits Bound Separately)
                 EXHIBIT                  DESCRIPTION                 PAGE
          6
                 Schranz   SEC            Internet chat.              77
          7      Exhibit   1              GB-0007879- 883
          8      Schranz   SEC            Email                       83
                 Exhibit   2              SEC-MANSOURP-LW-E-
          9                               0001015 - 1017
                 Schranz   SEC            Internet chat               87
        10       Exhibit   3              GB BB-CFTC0008650
        11       Schranz   SEC            Email                       87
                 Exhibit   4              SEC-MANSOURP-LWE-
        12                                0000772 - 774
        13       Schranz SEC              Email                       89
                 Exhibit 5                SECHOVICZ-00000912
        14
                 Schranz   SEC            Email                       92
        15       Exhibit   6              SECHOVICZ_00000455
        16       Schranz   SEC            ** NUMBERING ERROR
                 Exhibit   7              NO DOCUMENT WAS
        17                                MARKED EXHIBIT 7 **
        18       Schranz SEC              A document headed           95
                 Exhibit 8                "Agreement"
        19                                SEC-Schranz-M-E00000
                                          2
        20       Schranz SEC              Amendment to                108
                 Exhibit 9                operating agreement.
        21                                SEC-SchranzM-E-
                                          000003 through 6
        22       Schranz SEC              SEC-SchranzM-E-             116
                 Exhibit 10               0000008 -
        23                                SEC-SchranzM-E00000
                                          72. Bank statement.
        24
        25

                                                                             4

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 6 of 212 PageID 1936


          1                        INDEX (CONTINUED)
          2      Schranz SEC           Payments to Berry          122
                 Exhibit 11            from Schranz.
          3                            SEC-SchranzM-E-
                                       0000444.Bank
          4                            statement
                 Schranz SEC           SEC-SchranzM-E-            147
          5      Exhibit 12            0000456 - 480.Bank
                                       statement
          6      Schranz SEC           SEC-SchranzM-E-            149
                 Exhibit 13            0000481 - 533.Bank
          7                            statement
                 Schranz SEC           SEC-SchranzM-E-            155
          8      Exhibit 14            0000534 - 603. Bank
                                       statement.
          9      Schranz SEC           SEC                        169
                 Exhibit 15            SchranzM-E-0000604 -
         10                            725.Bank statement
                 Schranz SEC           SEC                        175
         11      Exhibit 16            SchranzM-E-0000726 -
                                       728. Bank statement
         12      Schranz SEC           SEC                        179
                 Exhibit 17            SchranzM-E-0000729
         13                            -31. Bank statement
                 Schranz SEC           SEC                        181
         14      Exhibit 18            SchranzM-E-0000734 -
                                       35. Bank statement
         15      Schranz SEC           SEC                        183
                 Exhibit 19            SchranzM-E-0000749
         16                            -778. Bank statement
                                       summary. Bank
         17                            statement summary.
                 Schranz SEC           SECSchranzM-E-000077       184
         18      Exhibit 20            9 - 857.Bank
                                       statement summary.
         19      Schranz SEC           SECSchranzM-E-             197
                 Exhibit 21            0000074. Bank
         20                            statement.
                 Schranz SEC           SECSchranzM-E-             198
         21      Exhibit 22            0000077. Bank
                                       statement.
         22      Schranz SEC           SECSchranzM-E-             200
                 Exhibit 23            0000078 - 79.Bank
         23                            statement.
                 Schranz SEC           SECSchranzM-E-             202
         24      Exhibit 24            0000080.Bank
                                       statement.
         25

                                                                            5

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 7 of 212 PageID 1937


          1                          INDEX (CONTINUED)
          2      Schranz SEC              SECSchranzM-E-             203
                 Exhibit 25               0000087 - 91.Bank
          3                               statement.
                 Schranz SEC              SECSchranzM-E-             205
          4      Exhibit 26               0000098 - 108. Bank
                                          statement
          5      Schranz SEC              SECSchranzM-E-000015       207
                 Exhibit 27               - 1. Bank statement
          6
                 Schranz SEC              SECSchranzM-E-             208
          7      Exhibit 28               0000128 0- 132. Bank
                                          statement.
          8      Schranz SEC              SECSchranzM-E-             210
                 Exhibit 29               0000150 - 171. Bank
          9                               statement.
                 Schranz SEC              SECSchranzM-E-             211
        10       Exhibit 30               0000176 - 186. Bank
                                          statement.
        11       Schranz SEC              SECSchranzM-E-             213
                 Exhibit 31               0000187 - 212. Bank
        12                                statement.
                 Schranz   SEC            un-Bates-numbered          214
        13       Exhibit   32             bank statement.
        14       Schranz   SEC            SECSchranzM-E-             215
                 Exhibit   33             0000248 - 260. Bank
        15                                statement.
                 Schranz SEC              SECSchranzM-E-             216
        16       Exhibit 34               0000266 - 275. Bank
                                          statement.
        17       Schranz   SEC            un-Bates-numbered          216
                 Exhibit   35             bank statement.
        18       Schranz   SEC            un-Bates-numbered          217
                 Exhibit   36             bank statement.
        19
                 Schranz   SEC            un-Bates-numbered          218
        20       Exhibit   37             bank statement.
        21       Schranz   SEC            un-Bates-numbered          223
                 Exhibit   38             bank statement.
        22
                 Schranz   SEC            un-Bates-numbered          223
        23       Exhibit   39             bank statement.
        24       Schranz   SEC            SECSchranzM-E-             225
                 Exhibit   40             0000398 - 416. Bank
        25                                statement.

                                                                            6

                                 GRADILLAS COURT REPORTERS
                                        (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 8 of 212 PageID 1938


          1     a mistake in copying a text into a chat.           I didn't
          2     see that something was wrong with doing this.
          3               Q.      How about the payments to Mr. Barry
          4     that you mentioned?      Why were you asked to do
          5     that?
          6               A.      It is very simple.       Ronnie had from
          7     the business with the AM codes, with his previous
          8     business we closed or settled with the FTC, from
          9     this business, this was still going on and
        10      running, there was still money coming in all the
        11      time, yes.     He had a lot -- yes, a lot -- of money
        12      on my bank account sitting there.          He didn't
        13      request it always right away and for me it didn't
        14      make a difference: he requested to do this payment
        15      and he gave me the number, the bank account, and
        16      said wire Billy this amount and that is what
        17      I did.
        18                Q.      The money that was coming in --
        19      correct me if this isn't right -- was it for the
        20      three projects that you settled with the FTC?
        21                A.      Yes.
        22                Q.      So there was still money coming
        23      into --
        24                A.      Yes.
        25                Q.      -- your accounts.      Was it coming


                                                                           68

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 9 of 212 PageID 1939


          1     in directly or through some third party?
          2               A.      No, it was most -- the biggest
          3     amounts came from three companies: it was
          4     Clicksure, I think was the network, and the others
          5     were Motek and Lift, I think.         They bought the
          6     leads, so these were three, and then there were
          7     small companies, but not that big.          We can go
          8     through the transactions but this was all from
          9     this business.     He told me how it works and even
        10      from before when he started binary option, nothing
        11      changed; it was always from this business.
        12                Q.      Okay.    I was going to ask you about
        13      those entities.      So, Clicksure payments coming in,
        14      do you remember which of the three projects they
        15      might be related to?
        16                A.      They ran all in the same time.
        17      I always got three payments because when I
        18      received the payment in the subject, it always
        19      mentioned which product this money was for, yes.
        20                Q.      And then I think you also
        21      mentioned, is it called, Lift Interactive?
        22                A.      I have to check on the name, but,
        23      yes, I think Lift and Motek, they bought leads,
        24      which means they -- That is what Ronnie told me
        25      and I trusted him blindly on this, yes.           I'm


                                                                           69

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 10 of 212 PageID 1940


          1     pretty sure it was everything like he said, but
          2     the concept was that the leads that he collected
          3     with the telephone numbers, these were more
          4     advanced leads.      He gave to these companies and
          5     they paid, I think, between $30 and $40 per lead
          6     and they made calls to these people and sold them
          7     other products.
          8               Q.       Okay.   Do you have any reason to
          9     believe that the money coming in from Clicksure,
         10     Motek and Lift was only related to the three
         11     projects that were the FTC projects?
         12               A.       No, I don't have doubts because
         13     Clicksure is a big company.         It is not a garage
         14     company that would manipulate this.           The numbers
         15     didn't change at all before Ronnie was binary and
         16     after.    It was always the same process over and
         17     over again with the same number; there is no doubt
         18     that this was not binary money.          And it was all on
         19     the same bank account always.         Nothing changed in
         20     this process over this long distance of time.             It
         21     was always exactly the same, so.
         22               Q.       Okay.   So the three FTC projects --
         23     I'm just going to refer to the ones that were
         24     settled with the FTC as the three FTC projects,
         25     and if you don't understand --


                                                                            70

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 11 of 212 PageID 1941


          1               A.       Okay, it's wonderful.
          2               Q.       The three FTC projects -- during
          3     what period in time were those projects actively
          4     being marketed?
          5               A.       I would say between -- it started
          6     2010/11/12, something like this, or very early,
          7     and we can see it on the account statements that
          8     money came in till 2016, I think.          It is really
          9     long, yes.
         10               Q.       I guess my question is, you know,
         11     on the actively being marketed part: were you
         12     involved personally in publicising, for lack of
         13     a better word, those three projects?
         14               A.       Nothing.
         15               Q.       Nothing.
         16               A.       The only thing I did was I received
         17     the money and forwarded it.         That is why I felt
         18     guilty and I felt "I don't want to fight at court
         19     for two years"; I had to settle it, no matter what
         20     it cost.
         21               Q.       Are you aware whether Mr. Montano,
         22     during the entire period that money was coming in
         23     for the three FTC projects, was actually actively
         24     marketing those projects?
         25               A.       I'm sorry I don't get the question.


                                                                           71

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 12 of 212 PageID 1942


          1     you if we can flip a tab here, and I'm going to
          2     mark what is behind tab 3, tab E3, as exhibit 14.
          3              (Schranz SEC Exhibit 14 was marked)
          4                        Do you recognise this?       Again,
          5     this first sheet, because of the redactions, we
          6     printed the file name.        Do you recognise this
          7     account number?
          8               A.       It is 2003, a US dollar account
          9     that I had at the Thurgauer Kantonalbank bank,
         10     yes.
         11               Q.       Then I'm going to ask you to flip
         12     to the next page and kind of flip through the rest
         13     of the document and see if you recognise this.
         14     I recognise that the account number at the top has
         15     been redacted.
         16               A.       Yes.
         17               Q.       Do you recognise this statement
         18     here, or this, I guess it is a much longer
         19     statement?
         20               A.       Yes.
         21               Q.       What is it?
         22               A.       This 003 is also from this
         23     affiliate business, which started very early, way
         24     before the binary options, and from the payments
         25     I see JK Marketing and these companies.           There are


                                                                          155

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 13 of 212 PageID 1943


          1               Q.       There is a note that is "COMMPMT".
          2     Do you understand what that is?
          3               A.       I used this COMMPMT when -- In the
          4     online banking we have to put something in, and
          5     I used it for two reasons: when I didn't know what
          6     to put in, or for commission payments.           So, it was
          7     just a note for me, nothing with a meaning.
          8               Q.       Okay.   I think you said that you
          9     made one investment with Island?
         10               A.       Yes, in the very beginning, it was
         11     -- in 2009 or so already -- about 60,000 and from
         12     then on he just requested money from his money.
         13               Q.       So every other payment that we see
         14     from Island Resort Investment partners from one of
         15     your accounts, those were all Ronnie directed?
         16               A.       This was all Ronnie's money that he
         17     requested to pay -- he said for lawyers and this
         18     and that.      I called it by the time the
         19     Bahamian-Nigeria connection, but it was just my
         20     opinion.
         21               Q.       I'm going to ask you to turn to the
         22     next tab, which starts at SEC SchranzM-E-0000604
         23     and it is behind tab E4.        I'm going to mark this
         24     as exhibit 15.
         25              (Schranz SEC Exhibit 15 was marked)


                                                                          169

                                GRADILLAS COURT REPORTERS
                                       (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 14 of 212 PageID 1944


          1                        Mr. Schranz, take a look at this
          2     and when you have had a minute to look at it and
          3     you understand it, let me know?
          4               A.       Yes, it is the 07 account and most
          5     of it or a big chunk of it was Ronnie's business.
          6               Q.       Okay.    So, starting with the first
          7     few pages, the ones going from 604 through --
          8               A.       But it was again, just to make
          9     sure, from the accountant again.           You see it on
         10     the top right; it is not from the bank.            It is
         11     from the accountant, the list -- the total list.
         12               Q.       That is what I wanted to get at.
         13     From 604 through 612, is this a summary that your
         14     accountant put together?
         15               A.       Yes.    It looks -- yes.
         16               Q.       Do you recognise it as such?
         17               A.       Yes.    I mean, I saw this for sure
         18     once, yes.
         19               Q.       And again, how did your accountant
         20     put this together?
         21               A.       With bank account statements that
         22     he pulled out from the online banking.
         23               Q.       And he had direct access to your
         24     account?
         25               A.       He had the read-only access, yes.

                                                                           170

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 15 of 212 PageID 1945


          1               Q.       Why was he doing this?
          2               A.       If I would do it, it would be
          3     a mess.
          4               Q.       I guess, though, was it for your
          5     taxes?
          6               A.       Yes, for annual reports, for taxes.
          7               Q.       If you can just take a second and
          8     look through this and tell me whether you believe
          9     this represents an accurate recollection or an
         10     accurate statement of the transactions in your
         11     account.
         12               A.       Yes.   Even if I don't recognise of
         13     course all the payments, but, yes -- yes, he put
         14     it together.     I trust him, I know he is doing
         15     a really good job, of course.
         16               Q.       You sent this to counsel in
         17     connection with the SEC's request for documents;
         18     is that right?
         19               A.       Counsel?    [Interpreter translated
         20     'counsel'] -- I'm sorry, yes.
         21               Q.       I can say Alan from now on.
         22               A.       No -- lawyer. I didn't understand
         23     the word.      It's fine, thank you.
         24               Q.       Did you have a chance to look at
         25     the unredacted version, the version of this prior


                                                                          171

                                GRADILLAS COURT REPORTERS
                                       (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 16 of 212 PageID 1946


          1     to it going to counsel?
          2               A.       Yes -- of course, yes.
          3               Q.       Do you recognise the later parts of
          4     this document, the parts that start at, I think it
          5     is, 613?
          6               A.       No, it doesn't show any -- they are
          7     all -- but I can go through it here; these are all
          8     bank account statements.
          9               Q.       Yes, and I guess my question is do
         10     you recognise this as the underlying statement
         11     from which this document was created?
         12               A.       The underlying statement?
         13     [Interpreter translated]         Yes.
         14               Q.       I just want to ask you about
         15     a couple of payments on here.           There is an REM --
         16     if you go to page 605?
         17               A.       Yes.
         18               Q.       There are two payments to REM
         19     Properties.      There is one on August 8 of 2014 and
         20     one on September 3 of 2014.         Do you see those?
         21               A.       Mm-mh, yes.
         22               Q.       Are these your investments or are
         23     these additional payments going to REM Properties?
         24               A.       I have to go with the paper in the
         25     contract.      I mean, the contract has this 500,000


                                                                          172

                                GRADILLAS COURT REPORTERS
                                       (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 17 of 212 PageID 1947


          1     payment, I think, and the other one was?            I don't
          2     remember all the single payments.          I just can say
          3     we have to stay with the paper; it is in the
          4     contract, it is there and if it is other payment,
          5     there were additional payments to him or his
          6     companies.
          7               Q.       Okay.
          8               A.       Because there was a lot of money,
          9     of course.
         10               Q.       Just to be clear, your recollection
         11     is that the dates that are reflected in the
         12     contract are the correct dates of your
         13     investments?
         14               A.       [Interpreter translated] Yes.        The
         15     dates are correct, yes.        They should fit together
         16     with the payments, yes.
         17               Q.       Turning to page 606 -- and
         18     I apologise that the 6 was cut off, but it will be
         19     just the next page -- there is a payment to Denise
         20     Lutz near the bottom, it think it is ten up from
         21     the bottom.     Do you see that?
         22               A.       Denise Lutz payment 70,000, yes.
         23               Q.       Do you know what that is?
         24               A.       It is Ronnie's money.       I mean, he
         25     requested it and I paid it -- sent it to him.


                                                                          173

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 18 of 212 PageID 1948


          1               Q.       Turning to 611, three down there is
          2     a payment to Travizia.        Do you have any
          3     recollection of that one?
          4               A.       We had this a couple of times.
          5     I think this looks like an affiliate, you know,
          6     that has to do with these ClickSure businesses
          7     here because it is -- We had it a couple of times,
          8     and they provided probably traffic to these three
          9     projects we settled with the FTC.
         10               Q.       Can I ask you to turn to 688?        It
         11     is a way in there.        It means we're getting through
         12     this.
         13               A.       Yes.
         14               Q.       All right.    I will just note the
         15     REM Properties investment.         You wrote "investment"
         16     next to this.      Does that suggest that it was --
         17               A.       It says investment "laut Vertrag",
         18     "like the contract", yes -- "Vertrag" is contract.
         19               Q.       Then I have a question about the
         20     next two entries.       There is an entry for United
         21     Diamonds, Hungerford Drive, Rockville, Maryland,
         22     and JK Marketing.       What do you remember about
         23     those?
         24               A.       These are -- I paid here 27,000 to
         25     United Diamonds Incorporated.         "Mitteilung: JK


                                                                          174

                               GRADILLAS COURT REPORTERS
                                      (424) 239-2800
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 19 of 212 PageID 1949



    REDACTED Konto 1021 TKB USD 2902.6658.2003
    (redacted).pdf
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 20 of 212 PageID 1950
                               Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 21 of 212 PageID 1951




                   CC.)      (0(0     N)      MN3M                               -‘-‘-‘0           00 M-’-A-&QOMM M---’
                   (0-i      -A-S        ~                                        ,4pn                                                                                  0000         MM
                                                                                                      P0)0010) t°F°$~P ~                                                $°°~P°:-’
                   bb        bb       b       obo                                                                                                                                    ~p
                   ~-‘
                   MM
                             ts.
                             MM       M
                                         .5
                                              MMM                                ~
                                                                                 Ml’3MM
                                                                                                   N~’
                                                                                                   MM MMMMMN)M ppppp
                                                                                                                      p
                                                                                                                                             -S-A-Si-A_-S
                                                                                                                                                                  p     ppp~o
                                                                                                                                                                                     00
                                                                                                                                                                                     !~0$O
                   00        00       0       000                                0000              00 0000000 MMtOPOM   00000
                                                                                                                                                                  N)
                                                                                                                                                                  0
                                                                                                                                                                        MMMM
                                                                                                                                                                        0000
                                                                                                                                                                                     MM
                                                                                                                                                                                     00
                   aa        aa       .~      aaa                                (0(0(0(0          (00) CA (0(0(0(0(0(0 (0(0(0(0(0                                (0    (0(,3(0(,)   (003
                   ~çr       —~r      r       ~rr                                ‘-CCCD            cr:  r C- r r ~- r r rrocc                                     z     oc~c         o’—
                   aT~       ~                                                   2cp~p             ~
                                                                                                                                              _CD~D)              5
                                                                                                                                                                  ~     0000
                                                                                                                                                                        WW~3~        o2~
                   ~CD       ~w       CD                                          1WCDC            0(0 CD — CD CD CD CD
                   e3        t19      ~                                                            33 3 ~3 3(033 33D.~S.                                          Z     z.s,s.s.     s.~
                   00)       r0       0)      00)0)

                        S       S
                                      g agi
                                      S            SD                           töDS’<
                                                                                  ö~               ö
                                                                                                   SDø   ~
                                                                                                         go g g~g                      g       ~
                                                                                                                                             00~(0~               x
                        Dl      0)    0)           0)0)
                                                                                                   —         ~ ~L ~Lfl            ~-   92.                        o     flfl         ~r
                                                                                                             0
                                                                                              :3                                             ——~0~                9,
                                                                                              0                             3                  ft        ft   ~         ftftftg      ft
                                                                    r                         r                             B                  <
                                                                                                                                               CD
                                                                                                                                                         ~
                                                                                                                                                         (0
                                                                                                                                                                  0     <C<<
                                                                                                                                                                        0000
                                                                                                                                                                                     <
                                                                                                                                                                                     0
                                                                    0.                                                      -D
                                                                                              0.
                                                                                                                            3




          I
                                                                               COCOa               (0(0(0 a (0(0 a COO) (00) (flCO                                C.)   O3C0C.)C,3   (OaCOa         CO    0)    a
              aoa            aa               oaaa            a     a     ao aao                   aaa 0 a a o a -~ a a aoa
              000            00
                                     -~
                                     0        0000            0     0     00 000                   000 00000000 000
                                                                                                                                                                  a
                                                                                                                                                                  0
                                                                                                                                                                        aaaa
                                                                                                                                                                        0000
                                                                                                                                                                                     aoao
                                                                                                                                                                                     0000
                                                                                                                                                                                                    -p.
                                                                                                                                                                                                    0
                                                                                                                                                                                                          a
                                                                                                                                                                                                          0
                                                                                                                                                                                                                0
                                                                                                                                                                                                                0
              -&
              ii,i-n
              ~              11~i    -n
                                     (0       ‘1,1mm          ~1
                                                              (0    a
                                                                    71    ‘111 -n-nm               -rim-n -n-nm-nm-n-nm 71mm                                      11    ‘111mm       ‘1ll’1’1       ‘1    11
                                                                                                                                                                                                                0




      I   N)
          0)
          ~
          0
          0
              01




                   M
                   01
                        -t
                        -~
                        (0
                        p1
                        a
                        0
                             MM
                               01

                             0(0
                             001
                             bb
                             00
                                     (0
                                     4
                                     a
                                      -4
                                     (71
                                     o
                                     0



                                              (0
                                              0)
                                                   C3—-P.
                                                   M-i4~
                                                   o~coco
                                                   (7101(71
                                                   bbb
                                                   000
                                                              0)
                                                              0
                                                              0)
                                                              a
                                                              01
                                                              a
                                                              0



                                                                    (0
                                                                    0
                                                                          (0
                                                                          N)
                                                                          ~.
                                                                          a
                                                                          (71
                                                                          a
                                                                          0



                                                                                M
                                                                                N)
                                                                                       -40)
                                                                                      00
                                                                                      (00)
                                                                                      ao
                                                                                      0101
                                                                                      bo
                                                                                      00



                                                                                              01
                                                                                              0
                                                                                                   -i
                                                                                                   —4
                                                                                                   (0101
                                                                                                   (00(0
                                                                                                        a
                                                                                                        0)

                                                                                                   Cr10101
                                                                                                   boo
                                                                                                   000



                                                                                                             a
                                                                                                             02
                                                                                                                   Mc-)
                                                                                                                   cia
                                                                                                                   (00
                                                                                                                   ao
                                                                                                                   (71(71
                                                                                                                   oo
                                                                                                                   00



                                                                                                                            -a-
                                                                                                                                  -p.C.) N)
                                                                                                                                  C0-p.-a(0-s
                                                                                                                                  ~i(0Q)Q5
                                                                                                                                  aa(fla
                                                                                                                                  (710~-40IsJ
                                                                                                                                  00010,
                                                                                                                                  00000



                                                                                                                                                    a
                                                                                                                                                         (0
                                                                                                                                                         (0
                                                                                                                                                         0
                                                                                                                                                         (0
                                                                                                                                                         01
                                                                                                                                                         a
                                                                                                                                                         0
                                                                                                                                                              (11
                                                                                                                                                              (0
                                                                                                                                                              01
                                                                                                                                                              (0
                                                                                                                                                              b
                                                                                                                                                              0
                                                                                                                                                                            010)
                                                                                                                                                                        Q01-flj
                                                                                                                                                                        (fl-A
                                                                                                                                                                        0(00
                                                                                                                                                                        0101010,
                                                                                                                                                                        toboo
                                                                                                                                                                        01000
                                                                                                                                                                                     a
                                                                                                                                                                                     M
                                                                                                                                                                                     CA
                                                                                                                                                                                     a
                                                                                                                                                                                     p1
                                                                                                                                                                                     0
                                                                                                                                                                                     0


                                                                                                                                                                                          M
                   d                                                0           0             a              a              a                       a
                   0                          0                     0           -&            0              Cfl            0                       01                                    0)
                   P                          0                     0           ço            p              9)             0                       (0
                   0                          0                     0           0             0              -‘             0                       0)                                    (0
                   0                          0                     0            -4           0              0)             0                       01                                    -k

01
rn
CD                 r’3r~3    r’SNS   ~Z                       CO    C     (000(o01—J               000001000             —3-4---J                             —1        -400)0       0101
01                 (‘301
                   .p.(0
                             aa
                             00)
                                       ,j
                                     Is.)
                                              (71000
                                              F’)0C3102
                                                              (71   0
                                                                    N
                                                                          MCo—ao
                                                                          -~tN~t(~≥Q
                                                                                                   000)01-’01(00N)--JC,30)oCa
                                                                                                   Q             0—~-0,0ao
                                                                                                                                                              M         0(00(0
                                                                                                                                                                        -‘(04O
                                                                                                                                                                                     GIN)
                                                                                                                                                                                     001
                                                                                                                                                                                               01
                                                                                                                                                                                               -A
                                                                                                                                                                                                    (31
                                                                                                                                                                                                    tO
                                                                                                                                                                                                          a
                                                                                                                                                                                                          ~-J
                                                                                                                                                                                                                a
                                                                                                                                                                                                                —a
0
5-                           ON)     (0       0050a           CO    a     aooo,M                   (0(Oa0MC000—jom.~&O,
                                                                                                                                                              -
                                                                                                                                                              a         00~o1        o,t.3     ~-a 02010
                                                                                                                                                                                                       d

                                                                                                                                                                                               HHL
                   0)0       0)00    0)       (00)00          CO     sJ   ao-’--4--4               (0COoc.)(oaololoo,N)cnoo                                   (71       —JO--S-a     (0p.      00(3
0)                 0101      MM        -4     Cr101001         -J   01    P0)0)-~a-O)              M       (O0)C0C00(001~k0)0)                                   1      (O-JM’~J     001
S
N                  LL4       L4Lj    L        b)b)~x,E~)       ~    Li     4-40b01                      0)Q)000)C0bQ)0,~oè,M                                  N)        M~b)0        ö,Eyi
                   -4-       -44      -4      0010101         N)    01    (J1O1MMM                 (O0)(0              4-s.J--4M                              N)        M~j          -4--J
cii
0
0
0
0
(71
0)
a
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 22 of 212 PageID 1952




      10.02.2014 Tradenp Ltd                               3401 F    4’780.00                   1’287245.77
      11.02.2014 Clicksure Payments                        4000F                  88000.00      1’194’245.77


      r
      17.02.2014 Lift International                        3401 F   46’295.00                   l’240’540.77

                                                           _
                                                           3401 F   66’830.00                   1’190314.55
                                                                                                _________




      24.0z.zu 14
                       _____
                    Lift International
                                                           II
                                                           3401 F      541.25
                                                                                  ______
                                                                                                1’1l~r,’z3.20
      26.02.2014    Clicksure Payments                     4000F                  33’704.1 5    I’l 56019.05
      27.02.2014    Melinda Berry                          4000F                  40’OOO.OO     II 16019.05
      28.02.2014    Lift International                     3401 F   69’l 45.00                  l’185’1 64.05
      04.03.2014    Clicksure Payments                     4000F                  25000.00      1’lGO’l 64.05
      10.03.2014    Lift International                     3401 F   77’045.00                   l’237’209.05



      13.03.2014 Clicksure Payments
      20.03.2014 Lift International
                                                           I I
                                                           4000F
                                                           3401 F
                                                                     I I
                                                                    92595.00
                                                                                   I
                                                                                  53442.80      11 90’209.65
                                                                                                1287804.65

      20.03.2014    Clicksure Payments                     4000F                  83300.00      1212804.65
      25.03.2014    Clicksure Payments                     4000F                  651000.00     1147804.65
      26.03.2014    Melinda Berry                          4000F                  28846.00      1’l 18958.65
      31.03.2014    Lifl International                     3401 F   84125.45                    I ‘203084.10



                                          rnrjses LLC      3401 F   86’245.00


      14.04.2014    Lift International    sprises LLC      3401F    57980.00                    13~b(b3.89
      15.04.2014    Clicksure Payments LTD                 4000F                 110’OOO.OO     1216766.89
      21.04.2014    Lift International Enterprises LLC     3401F     1 ‘465.00                  l’218231.89


                                                           -r
      22.04.2014    Lift Int’~         Enterprises LLC     3401F    82’445.00                   1 ‘300676.89


      ___________          I
      25.04.2014    Lift International Enterprises   LLC   3401F     4975.00                    1 ‘2L.bbb6.89
      28.04.2014    Lift International Enterprises   LLC   3401F    83845.00                    1’369’511.89
      30.04.2014    Clicksure Payments LTD                 4000F                 160354.00      1’209’1 57.89
      30.04.2014    Melinda Berry                          4400F                   7501100      1’201’657.89
      05.05.2014    Lift International Enterprises   LLC   3401 F     873.10                    1 ‘202’530.99
      05.05.2014    Lift International Enterprises   LLC   3401 F   87745.00                    1’290’275.99

      09.05.2014 Lift International Enterprises LLC        3401 F     817.50                    1196’834.16
      12.05.2014 Lift International Enterprises LLC        3401 F   72895.00                    1269729.16




      16.05.2014
                               I
                    Clicksure Payments LTD
                                                           ~1
                                                           4000F                 81 ‘768.25     1051 ‘994.31
      19,05.2014    Lift International Enterprises LLC     3401 F   544 80.00                   11106474.31
      10.05.2014    Lift International Enterprises LLC     3401 F    3010.00                    1109484.31
      26.05.2014    Lift International Enterprises LLC     3401 F   469 30.00                   1156414.31
      26.05.2014    Clicksure Payments                     4000F                 66’275.70      1090138.61




                                                                                               SEC-SchranzM-E-0000535
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 23 of 212 PageID 1953




                                                                                                      l’117925.96
                                                                                                      I’ll 9255.96

                                ______________

                                 I
                                                                                       27’269.20
                                                                                        I
                                                                                                      I 09I’986.76
                                                                                                                      I
           I 0.ud.2014 Lift International Enterprises LLC       3401 F                                1123261.76
           11.06.2014   Clicksure Payments                      4000 F                 40867.70       1082414.06
           16.06.2014   Lift International Enterprises   LLC    3401 F       73.30                    1’082’487.36
           16.06.2014   Lift International Enterprises   LLC    3401 F    59930.00                    1’142’417,36
           20.06.2014   Lift International Enterprises   LLC    3401 F     1992.50                    1144409.86
           20.06.2014   Lift International Enterprises   LLC    3401 F    28295.00                    1’172704.86

           23.06.2014   Clicksure Payments                      4000F                  83618.70      1189086.16
           26.06.2014   Clicksure Payments                      4000F                  35472.00      1’153614.16
           27.06.2014   Joint Venture Techniogies LLC           3401 F       535.00                  1’154’149.16
           30.06.2014   Lift International Enterprises LLC      3401 F    20395.00                   1174’544.16
           30.06.2014   L~ ‘~rnational Enterprises LLC          3401 F     4’995.00                  1’179539.16
            I                  I
           I03.07.2014 Lit International Enterprises LLC       FE
                                                               3401 F    39895.00
                                                                                                     _
                                                                                                     1213’214.99
        09.07.2014 Realzone Trading Limited                    3401 F     5715.00                    1’218929.99
        09.07.2014 Cliclcbetter LTD                            3401 F    21262.07                    1240192.06
        10.07.2014 Clicksure Payments LTD                      4000 F                  24337.20      1215854.86
        11.07.2014 Clicksure Payments LTD                      4000F                   41975.80      1*173*879.06
        11.07.2014 Lift International Enterprises LLC          3401 F    31375.00                    1205254.06
        15.07.2014 Clicksure Payments LTD                      4000 F                  33359.40      1171894.66
        16.07.2014 Clickbetter LTD                             3401 F    21654.26                    1193548.92
        18.07.2014 Lift Intemational Enterprises LLC           3401 F    40’495.00                   1’234043.92

       24fl7 ~014_Cliclcb
              _____              r LTb                         3401 F    46’546.06                   1270’589 ~8

       L          _
       29.U,.z314 Melinda Berry
                                                                    I
                                                               4400 F                   7’830.00     I zbuUb9.98
       29.07.2014 Clicksure Payments LTD                       4000F                  130903.10      1’119’156.88
       3.O7.~214 Clickbetter LTD                               3401 F    34’210.83
                                                                         ________                    1*l5~~7.71

       _
       _____                  —I
       06.08.2014 Cliclcbetter LTD                             3401 F    20’419.27
                                                                                      i-i            11/6145.28
       13.08.2014 W”n Berry                                    4400 F

       I
       __________
                                                                                      20000.00       1*156*145.28
                                                                                                     ________




                                                               LI
                                                                          _______



        _______________________
       ____
       15.08.2u14 Motek Enterprises Inc.                       3401 F    46’430.00
                                                                                                     Ii
                                                                                                     I 202’t, ,5.28
       15.08.2014 Clickbetter LTD                              3401 F    27779.59                    1 ‘23035487

       18.08.2014 M”ek Enterprises Inc.                        3401 F    45745.00                    1266099.87

                           ‘1                                  r
       25.08.2014 Motek Entereprises
                                     F                         ______
                                                               3401 F
                                                                                       ___________

                                                                         32695.00                    1’154882.17
       29.08.2014    Clicksure Payments LTD                    4000F                  82303.30      1080828.87
       29.08.2014    Motek Enterprises Inc.                    3401 F    34*095.00                  1114923.87
       04.09.2014    Clickbetter LTD                           3401 F        745.54                 I’ll 5669.41
       08.09.2014    Motek Enterprises Inc.                    3401 F    24545.00                   1140214.41
       09.09.2014    Motek Enterprises Inc.                    3401 F        289.00                 1140503.41
       11.09.2014    Realzone Trading Limited                  3401 F      4975.00                  1145’478,41
       12.09.2014    Motek Enterprises Inc.                    3401 F    1 6’845.00                 1162323.41




                                                                                                   SEC-SchranzM-E-0000536
       Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 24 of 212 PageID 1954




                                                     M     -A     -ACO      COMMMMM                     .k        -A0       P0
                                                       1   ~      ~kOi*     C~-~00                      .fl       00)       0)
                                                                                                                       -A   C
                                                                       -A   000000                      00        ~0        CO
                                                           P0     tONI’)        )~OP)                   rot’)     tON
                                                     0     0      000       000000                      00        00
                                                                                                                       -A
                                                     .~    .~     ~fl       ~                           .tA.~     .~.

                                                     o     o      000       mo~om~                      o~        ~
                                                     x     x      xxx       0xox0o                      Z~        00
                                                     m     m      mmm       ~mSm~E                      mw        00
                                                     ≥<    ~<
                                                           ≥c
                                                                  ?OO<
                                                                  ≥c≥c~~
                                                                             ?~c?<tr
                                                                            0~mN0m
                                                                                                        X3
                                                                                                        X
                                                                                                                  fl
                                                                                                                  mm--
                                                                                                             0
                                                                            -u
                                                                            r      .5~     -a
                                                                                           r.5
                                                                                                             ~
                                                                                                             ~    .5.5
                                                                            o              0~                     D.D.

                                                                                   (0           0                 00
                                                                                   ~            D
                                                                                   p            p                 pp




                                                   C.)CO   CO     (0(0(A)      (0COJAC&)
                                                                            ~.C0                        (,fl      (00)      ‘CO
                                                   ~       .~.    .~           fl0.~                    •.~       .~        I~’~
                              o          ~00       00      0      000       00 0000                     00        00         0
                              0
                              -                            ~




                                                                       -A           -A          -A      CO
                                                      -A   tO     -AN            Q-t°i          °~      Q         N
                                                      Ci   øi     I’5ro-4        (A)Q-A         0)      -A        01
                                                      0    .0.    .0-tOM         P0.0.0.        (0      .~        (0
                                                      0    0      0(00           0010           Vi      P         01
                                                      b    b      bbb            bbb            b       a
                                                      0    0      0—Jo           000            0       0




                                                           II
                                                                                           (0
                                                                                           -~                Ci

                                                                                           o
                                                                                                             Sp
                                                                            p
                                                                            0                                0
                                                                            0              0                 0
CD
m                                                                                   -A -A -A -A         -A-A      -A
C)                                                                                              N       (‘)..S    -A
                                               co0)D0)     0)     0O0’~J    CD 000)             to      —“J       0)
                                                           (0     (00)0     ~ 0)0(0             -A      ••.40)    01
0                                              o3~~có      ‘6     ~j.s05    .~   o,ro~o         -A      00)       0)
~1                                             0)000       .~     01MM      M 0) .P.. (0 Ui (0          MO)       0)
0)                                             coco        P      PPr’      -~ -A -A 010) 0)            0)0)      -A
                                               Ljc,LjL.j   .-.j   -%4’%4a        -A -A -A -A        A   -A-S       a
N                                              (0(0(00)    CO     (00)0)    0) 0)01010) 0)              010)      0)

T~fl
.5
0
0
0
01
Q
           Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 25 of 212 PageID 1955




                                                                NJ NJ
                                            P~                       p
                                                                                      (i)NJOC
                                           IC
                                            C
                                            NJ
                                                  CC
                                                  l~o NJ   0
                                                           NJ   a    C
                                                                                      CO)-~0i
                                                                                      ..a
                                                                                    rarirap
                                                                                            ..&   .a   a
                                                                                                           01
                                                                                                           C
                                                                                                           p
                                            NJ    MM       ro                       NJNJMNJ                NJ
                                            C     CC       C C C                  •CCCQ                    C
                                                  -a-a     -a
                                            01

                                            2C,
                                                  Oa

                                                  ~2
                                                           as 0) 01

                                                           20 C)     C)
                                                                                  101010101
                                                                                  I

                                                                                   flmm
                                                                                                           01
                                                  Sn                                  C,          w 03
                                                  a~


                                                                II
                                            0     r~0      a.
                                            0     ~0       (0                         o>tt                 SC
                                                                                                           ),
                                            I     0~       -‘
                                                                                      00.00
                                                                                                           3
                                             -    fIr      r                                               CD
                                            H         H    H                          rrr                  ~.

                                         __Io     ~.o      0 C C                      °~G~°                2
                                                                                            Cl)
                                                                                            o              P
                                                                                            01
                                                                                            01
                                                                                            0
                                                                                            C
                                                                                            C




~r   C      •
            C
            Ci)
            91
                  CC
                  (00)
                  91r._
                                           10’
                                           C
                                           91
                                                  MO)
                                                   a~
                                                  0)0
                                                  NJ-a
                                                  1,-n
                                                           (flo)
                                                           CCC
                                                           .aC.
                                                           911,11
                                                                                            .~aC0
                                                                                            CCC
                                                                                            MflU__
                                                                                            CCC
                                                                                            9) 7) 11
                                                                                                           CO1
                                                                                                              C1
                                                                                                           91 7.______




            o)
            01

            ~N~
                  ~5.S

                                I-a
                                  —4
                                  01

                                  -.
                                           N
                                           05
                                            a
                                           ~0
                                           0)
                                           NJ
                                           -a
                                                      N
                                                      -~
                                                      0)
                                                      p
                                                      -~
                                                      NJ
                                                            -

                                                           pi
                                                           0)
                                                           C                      I         UI
                                                                                                           NJ

                                                                                                           0)
                                                                                                           p
                                                                                                           0)
                                                                                                           01



     0)
                                                  Q             (0        005         0(0(0
     0
     0
                                                  0             -4        C NJ
                                                  0             NJ        0           010 ta C
     0                                            o             01
     a                                            b
                                                                          PS”         P p00
     C                                            o             CO
                                                                          O 0
                                                                          o c
                                                                                      Cobb
                                                                                      00 C C



 I~         E~                                                  (0 •1       05
                                                                                           0101            01
 ~D         0)    010     -~               0      0)0)     N       C        C
                                                                                      0)0)0101
                                                                                      Mo-.
                                                                                                           01
                                                                                                           CO
  0)        (iS   OtC     C”     C         0)     0)03     0) NJ   Co       —.3       CONJM-4              d
  UI        0)    NJ~.J   •      -~        01     -.4-.4      0)   05       CO        -~(0CD0)             ~
                  0~      0)     0)        C      PP       C
                                                                     p                çDp)p)p)             C
—J   C
     P.)    C
            NJ    (0.01
                   -JO)   NJ5    P.~_.
                                 0)        01     (0(0
                                                  010)
                                                              (11
                                                           —J —.4
                                                                     CO
                                                                     01
                                                                            Co
                                                                            01
                                                                                      01010101
                                                                                      NJNJNJNJ
                                                                                                            0
                                                                                                           NJ
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 26 of 212 PageID 1956




              L16 W                                                • 12500.00        16212.16




      16.08.2016 Clickbetter LTD
      05.09.2016 William Berry
                                      3401 F
                                      4400 F
                                                      10814.75
                                                                    a1 2’OOO.OO
                                                                                     12022.57
                                                                                        22.57
      07.09.2016 Clickbe’r LTD        3401 F          1 5’389.54                     15412.11
                                                                                      L~


                                                                              I




                                                                                  SEC-SchranzM-E-0000539
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 27 of 212 PageID 1957




   H                                                                  SEC-SchranzM-E-0900540
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 28 of 212 PageID 1958




                                                                      SEC-SchrarizM-E-0000541
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 29 of 212 PageID 1959




                           -                -                                   -1




                                                                       SEC-SchranzM-E-0000542
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 30 of 212 PageID 1960




                                          ~1g~g~ 1437351042
                                                                                                       r_~
           07M9.2016         07.09.2016                                                                                  15412 31


           0soc2o~o          ~~                                                                              “~   ~       t   22W


           loQe2rno          16052016     GLIlsGhr&/Rd~NrTL3~642523                     —                    08L4~1      1202257




                                                                        —




           Sos 2~1o ..25 655216                                                                        ~   ~                  zn.;2



              —
           19042016          1904.2016    Be~
                                                        in~‘/Re[     —   ~
                                                                   ~~~srj~’&                ~irsoooo
       -                         -.       ~      ‘r~’~       -~4L’~<      4   ,i
       —   0404 2016         04042016     Uhedrqgquf290266S8~006CS0 Mo let          —                                    2S112 16




           31.03.2t1&        3h03.2016    ZeIo~Iunge.bonkin9/Ref..Nr. I-4095O~I69           ~   0                       .3319120
                                          DISWL W NVE$MTEN AG

                                          Ub~rIroiouf 2902 6658 2007 GSD Mo~rer              700000                     183’ 192.20,
           30.63.2016        30.03.2Q16   AG/RtNr 1Z98936763
                                                                                                                                       -   -




                                          GuIsd~nFJ ReI.N 140841 40~    MOTEk                              2~f 835,90    Ii    2~2o
           Z8.03.•20)6   -   .2an12o16    ENTERPRISES  iNc




                                                                                                                         SEC-SchranzM-E-0000543
i2~a0.                                  - -.*... - ••• -.                                     CLlO$EflE& LID                                                                                       •   140~50r5F                                           -




         Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 31 of 212 PageID 1961




                                       93~i4~’16 ~03p~2frn6                                 -~tLtdGsTrERj~D               siefla
                         .-:,.~:~—~-t-r;,~

                                       0i0320l6                   29022016                     Cuischnft/ReRSr1403542l43M0T~K                                         2208000                           18070579


                                                        ‘~-      ?~~ts:~                       ~ ~



                                                                                                                                                                                                       ~
                                      29022016                    29022016                     Gutschnh/l&Lt-4r 1405310247                                            l]’15903                          14097845

                     -       -        29-dZ’2Q’Jj                         r             ~     ~ ~o,)ers                                                 ~             2r                $‘;‘~~


                                      2602 2016                  -2602 10i~                   tJbctiro~ou’~902665a2oo7Gsc Mosier             ~              ~_         -                               13254862                       --




                                                                                                                               140248Z4S                               ii           :r                  ~j


                                      2802 ~O16                  22022016                     Gursd,riii/R~4’lr N01406485 MGTEk                                  ~                           ~         ~                62


                                      170~id~J6                    70t2036                    g~~4’~j~E 1100715816                                      ‘             13’7S3 11                        145043&

                                                                          F.                 :Guik~rwtjR~~Nr 140059078ê MOT~K
                                     • 16.02.29.            -     16~02.                -     ENTERP~IsEs,NC.                                                     20’16000                             1311290z1
                                                                                                                                                                           LI

                                      ~6 o2;o)6                  1Z,02 20)4                   AG/Pci Nr~L~573O6*               CS0 ‘Aosior                                 —            t              1111        051
                                                                                                                                                                                                                                                   —

                                     0° 0 2    2 01 6            oc       02 2016             AG? Ref-Ni
                                                                                              lhcnrog owl 2902 o65$ 2007 GSO Mos)er
                                                                                                            3~9434407                        20000,00             *                 -                  1 &‘loó,51.:               .                            -
                                                                                                                                                                                •           .;...•.           •‘

                                                                                                                                                                                                                   -.

                                      0002.2016                  Os 02.2036                                                         M0TE~               I             ts’Aaooo                         _3S&1j051
                                                                                                                                                                 3eiCA’V
                                     03,02:2016                 rOZC2~2Oi6                    ~




                                     02022016                    01 02 2036                   Gulschrili / 221 Mr 1298195880 MOTEK                               ,2U96O~O0-                    ~       •~!~~•                              -
                                                                                              ENTEPPRISE-Si INC

                         •           27:O1.20t6                  .27.012010                   Uberiftig jOwl 2~27.4234.2OO4 L&idArepio
                                                                                              0~nbH / Ref,-tJr. J2966 30853                                 -.                                                                                                     -
                                                                                                                                                  •1<

                                                                                              Gui clyili   / Pcr-Nr   329*522388
                                                                                                                                                                  22’760.72                            146’≤76b9
                         •       -   2i.0L2~16-                  .27,012016                 • CUC1CBE7IERITD          -                                                                        ‘.-                                             -
                                                                                                                                                                 &1~OAV                                                      -.   -.                   -               -


                                     26.032016                        -
                                                                - •26di•~20    36   -         GschrirL/ Ref.-Mc
                                                                                              ENTERP~lSE≤, 1NC, l~963I6746MOTEK
                                                                                                                  -     -                                         2i~oo:oo                             123’olO.lY                     -.




                                     2101 2016                   2)012016
                                                                                              Q4schtiIi    /R~E4’4r. ‘t~9502 3742                                 3104560                              10231037
                                                                                              CLICK5~1TERLrb-7




                                                                                                                                                                                                        SEC-SohranzM-E-QQ(
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 32 of 212 PageID 1962




                   21012016     2j01 2016    ~ 1394993780                   97252   —                             9126457      /

                   2001 2016    19.01 2016    ~                                 -                4’       .0~     9128457




         - -   -   1101 20I~    ILOl 2016    ~        13fl42351o MoTCl~     -           -    ~ ~




         -                                                                                                      ~.~70l         -




     —         -   04 0J.~0l6   04 QL20~6      g~5~0 ffleENr   i39~06~3b2                   --        -   --      g~-7~7 3fi




I




                                                                                                                    SEC-SchranzM-E-0000545
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 33 of 212 PageID 1963




                                                                      SEC-SchranzM-E-0000546
        Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 34 of 212 PageID 1964




                         30,11.2015                     8&outm9 c-banking/Rd-Mr. 1383741674                                                                                                                          3’450.00                                                        30.1.2015                                                              32’846.82
                                £A~1HPO~T PLC          —
                       ---21 ~                                       .   .                                                                                                                               -           -       -                                         .                           -                                                    -
                                ACCOUNt 26534766                 -.~   .                                                                                                                                                             -:                                                                                  .•                                            -
             -       .•.;-   -  MiieiIong~UALA~OUNTNO’ 34413907I~-                                                                                                                                                                   -. -                                                                                                          .                       -
                                40                                 -

                      2611 ~nls ~cIastan~ atonMIIgJgof.Nr I~S26~0G7~                                                                                                          —                          siS~b00.t0                                                                  -26 I t.arns                                                       3629682
                                                        M6A0VER11sEdUE~                r                                                                                                            t tk2( cb*t’
                                /                          ]~$~~w,A                                                                                                                                 A1~ P~h tc~-nij                                                                  ~t&                                 -



                                -.                      Mtu’1~ng ~N0 PA7~OP NVO~CE I ,~MM
                     04112015                           B ~                                                                                                                                                          3’44000                                                         0411 ~0l5                                                         55P296
                                                          EAqTHPORT PLC
                                                          21 N W StRrc7 LO~O0~EC2M 4tP
-        -           -                          -       - ACCOLmIt: 46534766          -    .   . ---                   -       .                    ----       . .            --       —       --                                                  —-- -                                       .

    -                                  -                  MheiIJng: VIRTUAL ACCOU[41 NO:-34.423~d7l 46                             - -.    .- :-                                                                                 -                        . - -.                                       .       .                           -                  -
                            •                           ~                          -                                           .          _:_.                       -.                        ..                                               ~1~                          -             -

                            LO       201≤               Solo   kong ~bpt,k~tj~ (2cr Nr1372458336                           —                    -                                                            Th’300 00                                                               b≤   i~       2015                                                556 736 82
                                                            A1IrIPOPTP(c   —                              1                                                                                                              -
                                                         I NEW ST5E~t LQt~tiOM EC2A4 41f      -
                                                        ACCOUNT 46534fl6                                                                                                                                                                                                                                                                       -
                                                        M pIluqw’~1RTJMACCGJt’#flO 3a4239071 46                                             —                  -                                             /




                         15,092015                  -   Gu!scbriftj4vFMN~.)a6fl2ø3~6             -.   -                                                        --•-:                                                                                       2t468,6s 1Z.Q~.20l5                                           --   -        .               558040,92
                                                        1 /CH°XX ~?,3ERIC,4S INC            -                                                                                                                        -.                                                      —

    - ‘‘ -       -         - -~ -. -
                                                        2/4TR-FI,000 ~5 HOWE ST~EfT ,
                                                        3/r.A/coRL~WeR1c.Y6c-~9’--.’-                     --,:.‘..
                                                                                                                                                                       —
                                                                                                                                                                              -:               -~ -•‘•- -‘~-- -‘                            •     c--.       ~- ..-        -~ .          ~                 -                               ,           .-                      :   -

                                                        M ~lIOn3     60~55~~2                                                                                      —


    -:                          -~ -       --           w~azcts6~COM.~                 ~-       -T               - -       •       .,.:                    -              -    -   -       -         -           -                                    •            -             -   -                             --.    -       --   --                         --




                                                                                                                                                                                                                                                                                                                   SEC-SchranzM-E-000054
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 35 of 212 PageID 1965




                                                                      SEC-SchranzM-E-0003548
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 36 of 212 PageID 1966




                                                                         SEC-SchranzM-E-0000f
    Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 37 of 212 PageID 1967




           301) 20)5    Bolaslirn9 äankrn9   / Ref Mr. 13&3741674                                                        3l4~Q   00                          30 Il 2015                   32846.82
                        E4RTJI PORT PLC                                                                      —                        —                                      —
                 -      Z1NEWSTREET11ONDO)Ut2M4TP                        -
                        AtCOUl1T~4653476~                                                           -            -
                        Miheflung ~1RThA).ACcODM iØ W23907146                -                                                   -
                        48                -                                                     -                    -




      -~


(          04 132015    $nI~Miing e-bonlung /Rd-N,~ 1378419724                                          -                344000                              04 Ii 2015              -   55)29682    --   •-   -


                        tARThPORT?L~
                         2 NEW ~TRE~ LONDON, EC2M 41?
                        ACCOUNt 46534766                                                                                 —
                        MItFciIun2 V~RTtIAL ACCOUNT N0 34422907)46   -


           65;1fl201≤   Belr4nge-Sôn}Jn~J ~eFfrl3~5~336                                                 7;               ~0OO0        -       -,      4fl~   0510 2915           -       55Q736 82

                        EApHPORTPLC     —~    ~
                        21 NEw sIftEEtIoNoO*EC2Mp
                                                                                            i~---:~~:≠
                                                                                            -           -- -             ~                                   a       -
            -z   ~      ACt0w414653476flr ~                                      —     1    ~           ~                                     -‘
                 ~                                                               A’    ->                                                 -        —A -~         -
                 — .48-’- ~ ~ -~                                                      ~‘z(’~--~~- —z’-~.-’t.:                                 _~~-~4                     (




                                                                                                                                                                             SEC-SohranzM-E-0000550
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 38 of 212 PageID 1968




      15.09.2W 5.   GulsebrifI / Rof,N,t 3679263.16                                                                           I 2’46B.6B’<i7O9.2Qi~                   558~
                                                                                                                             IUnA —.
                    1/dlEtAMfkIcAS MC                     -             —   -           -                     —    -                                              -   -
                    2/4TH ftOOk £95 HCWE~T~EEr
                    ~/cVcDM9AMCOUVER SCV6C 21’S
                    MiIle’Iung.2003537962       -                                                                                                                            —       —
                    WW\MC1JCKB&fiE~ COM                            ,                             -
      O20~ 20{S     8tI~gcb~r,~9JfIoj-Nr t36~i4~Ob5           ..                            ~—            .4~≤2O00 >~            .-           02p~2015    —           54~ 57221

                   - ~ARTT1PfP(C
                     It N6W$TKE~T 1O~JpON1EC2b44JE
                                                      —
                                                              -z       i-       —
                                                                                    ~—
                                                                                                                                          -    3.
                                                                                                                                                    11
                                                                                                                                                    -
                                                                                                                                                          //                     -

                  ~ AccouNr~ms~97ot~’-        .-.‘            / ~                                                                     -                           -
                                               ~- -- -.-~- - -                      -                -   ‘-- - -        ~-   -              ~ :~‘~            -              -
                    it     —                  ~                                                      -    ~             -                 -——I’——




                                                                                                                                                         SEC-SchranzM-E-OOOO~
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 39 of 212 PageID 1969
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 40 of 212 PageID 1970




    ,cy3n..cui58eJosIun~ obonicing   1   RoL’Nr.   3~i..t,,,8L                 7600,00         29.06.20)5               546333.~
                                                                                f;4~~~.’:,



        —
                  21 NEWSIR°ET LONDON &2M 4W
                 :~c~lJNT.2o534766       ~:
                 Mte~’ung VIRTUA’ ACCOLNi NO Z~.42~07~So
                                                           “.
                                                                 ~S\(~Uf       /       -




    —            EMTHPO~TPiC                                                   U3~             -
                   21N WSTicEEflO44Di~N t2W4T°
                  ACCOuP 16535766
                 ‘i!lUhgsVt~TUAiAC~OUNt NO~ 3~L2i9071a              .~   ..-       .       .        ~‘              -       .




r   29.05.2015   Bolos   go   nkir.g/~aL.Nc. l~46l.I6l36                       5700.00         29.05.2015               S53’S0?.6~




                                                                                                            SEC-SehranzM-E-000055
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 41 of 212 PageID 1971




    ,.uj.zOIS          B&o~kn~eboiking/RoE..Hr. 1343373320                                                      10500.90                                  15.05.2015                        .~69’309.~8

       -               WIWN4 BE\(          -
                       27)26 SW UC~fl CRE~≤ COP                                                                                      —                                     -
                       WLSoNc1ii~ O~ 9Th7b WA                                                                                   —
                                                                       -           -   :-                      ---          -                                                  -.-   -u...,.      .:     -




  04.0&2015            a&~slo~qo.bt,~Inu/Rof.-Nr. 1340863991                                                          .511.00    -                     OflS-2015                            583 ~09.68

                     ~APIt’D~T P’C                                                                                                   —                               —
               -‘:2iN~WSTR~EtiONDQN,LC2MAip                                    .                                                                                     .                 ..
                    fCCOIJNE 165347&6                    .     -           -                                  . .,.     -                -                 . -                                     -•
                     M’ou~,j YWTUALACCOJrqTt’~0 3427,~90/I1,




  26.03.2015           6us~SriiffRo~,N,. 13S28L0.~VS                                                  --                                     12029.20 26.03,20)5.                           SIt ‘99,52
                                                                   -                   .,
                       I2VRM~c~ WA ONTM)O\A4A14C~N                     11/                        —

           -    - ~‘   Ml! iiuntj;-PAYMEflT ~‘R GJ~iGODE           -                        .‘-            . - ,. -                                   —    -     .   - -




                                                                                                                                                                         SEC-SohranzM-E-0000554
    Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 42 of 212 PageID 1972




—     l60.~20I5    CchriIi/’~ot ‘Jr I’~3090876°                                                                              21000 8032015                587B276&
                                      .     .      .                                                                         ~Lg3)i~.
                   I/Cl*XX ,tM!*CA3 INC
                   2/em ~‘OC* 591 1jQW~ S1~ET
                   SI, ç&JCnN VANCO.NER BC V6C 215
                        ilurrg 1*18180375                                                                              .—                                 —
                  •WW.cucK8EflacOM’ .                    .:.                                                                        ...




     04.022015     GtsIsohrsfrfRcI..N:. 1fl8899t3’o                                                                    I0’aBo.I7 04.03,2015
                               cIt
                   12VtRMEEit WA’, O”JtAO2(ANATACA≥’~
                                                                                     .4                                ~,L4s.J/I
                   ~iI~jh~~ PAYM~N1 FOR WMCOD
                   Th~Qo4i 71~ 42?~7S0$ ~..      ..-‘                                            ,.
     02:3.2b’rS    Eok~Iungo$oo~ing./ R~t.Nr.,   Inccoio~uo         .;                                .oooo:co          .    ~‘           os:o~o1c
                                                                                                 -~      L~f~._;       - .   ..t.
                   EM1HPO~T1’iC                                                                   /        J0
                   21 NtW STRfl toi’tor’I EC~M 4W
                   F~CCO1JN1 4óS1~oO                                                                               —
                    4 I~ ,Tun~ V,RTIJAI 4CCO..j’ff ND    344:3°o71 46    —
                  .48                              . .         .,            .   .          ,,              .

     2’’   D’S     C.s?,Pri”/R8 4 1526711357                                         £?‘‘                              I.. 012 z6 2 u220I~              _..4o5~Q~37.   -




                                                                                                                                                 SEC-SchranzM-E-0000555
 Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 43 of 212 PageID 1973




- .                        CUCi3ETl~R LTD
                           12 VE~EER WAY ONTARIO IçAN4TA CAN -      -.
                          MQft~Iu,g PAY~eNT Fb~ $.WCODE
 -    . .             .   ~ . •.-                                  -:

  —     ~4Q22OI5          t&~u~ ~r&~j~t N i3266D~2OD                      —        ~4O22bl5       589 11611

                           ~4s~rn,Maou                    -   ~,
                                                                    -




            .e.tOIS       GuischrfffJReI.N, 1325600910                   1512.70 18.02,2013      V063724.54
            —             cuc~EEmP TO
                          12 VtRME ~ WAY ONYM’O ~At~L~tA ~M
                          M9Oilu~g   Mrw;NTFoff MJACQD!
                                                                              -.     .




                                                                                         SEC-SchranzM-E-0000556
,.~:                                                  UCK8~~.coM           .           ,.




       Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 44 of 212 PageID 1974
                                                                                                                       .       •                —                    •         ••.•,       •    •   7     1



                                          Oui,hri~I   / loiN,.   1324261223                                                                         210.00 11.02.2015              Ii 15258.44

                                          /CHMXMPWASINC -                                                                                                                              -
                                         274Th, FlOOR 59i HOVe ‘1EET                                                                                  —
                                         3/CA/CON VANCOJVcR ~C Vet 215                                                                                                                 -
                                         Mt oPu    )ücISsas~1




              23.0 20i5                  Zoh?’j~~ysuj~i~og s.bo~ng ,V~zaW ~udiun~JQn. 2 / R4L.N. I 320B26454j                      02.ç~000~~             23.0 I .201 5            1           20930.to
                                                                                                      —      •51200.00
                           -.            CUCtSL’~Ef%yMEN73tTQ.,~                       .;
                                         ~UIT~’ GMN~fi’i~ 8U$~NES5 DAR.(                                        It_i       V
                                         ~&\J TIUS
                                         Mri’~., c11i9 MCG)E
                           ,Boto~.sIWt~W~kTr~                    /~éL4~u: 13206 26W2      ,.~.         ..~                          -   :..
                                         .CUCi<SU~E PAYMENTS ~
         •    .:
                   •
                       .
                           . -
                                 .
                                          SLITh 3 GRAND
                                         :M~UR~U3 ~.
                                                           ESU$Il)~$~ tJARTC
                                                              •:         .                       ..
                                                                                                             h°co *~<.
                                          M~ e Jng V&QY
              20~O1.~Oi5             .   Ghri~fRêkJr.i3~CI3~4V0                   .
                                                                                                                                                2100022012015                      1)8493046
              -                          l/c-rAtfi4,IEThCASNc.                        —                                                                     .7            .~
                                         2 ftT I ROd 505 rIOWE STRth1
                                         ~/(7~(•f•,       ~Cfl!W.
         —I




                                                                                                                                                                     SEC-SchranzM-E-OOOQ5~
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 45 of 212 PageID 1975




       73.01.2075   -~   Go cbrtli/Ref..Nr. 1378fl2873                                                                                200.00 75.0720)5                   757760.4

       -                                                 -
                         S~JFrE 405’Sfl HOW- ~T                                                                                   —            -            —
                         VM~(GOLNER$cv6c~
                         PA   kitjng ftFS/3~j ) I ø 52S5364//VJCUC(B9~
                                                                                     -                                           —
       0507 2015              ~ or~bcnk     ~/   a 14 131715’761                                   3W02000                                —   050) 2015              1   57~60L6

                         C”CKSU~tfA?M94L ~D
                         SUkt Ct%’41) BA.           ,Stl’CS5 ~\R’Z
                         MAUIfl)CJS                                  ..   ....   .       :--              •    ~•.   .                             ~.
                         I ~i oiioqg EM(_ODE
       0501 20I~         Dh~   fr09V0)   2g020&sq   2007~SDMaso ?~E3/ Rei.N flh70D6°2&                                       —   a9~802 60 Oz 0120)5                 I IW’~56Q 46
                                                    U.-...                   .                 .              ..         .                                  ....
                         WBTERtt)rvas PRQ/SO’1ANMT$MYk                                                                                                  -

                                                                                                      —




                                                                                                                                                            SEC-SchragzM-E-QO(
 Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 46 of 212 PageID 1976




:1


     30.32.2014   GubchnII / RoE-Hr. 1,315267605                                                                                                          20v,uu u.tOl.2015                  II 37798 3

                  tIIEXX VM8RICASJ INC        .•:       .:                      -
                   sum Ao5~s95~ HOWESI                                                .                                    .                             ..                            ,‘.
                  VM’ICQLA’ER BC VSC2T5
                  ,M~ttcIung /RFBJ35)I~d644990458/./Ws&W COCKEET
                   ThRCOM                                               -




     13122014     Belosluhge-l    ,jI Bc) Nr~1         f4J7     —   Z’-’”t,’                  -   CCI                          ‘~0?’,f’      -   —                 18 1t2034                 l’1539$,43

                  CUCKSiJREPAYMEN1s~t0 - - —                                                                           -               .‘                                                               -
                  ~                                                                                      —        -~                                 -             -             -
                  ,A~uRq1us                              _‘.                                      ~
                  McIa,Iur,9 N.4CODB CPA ‘         -          ‘,‘   —       —       - ,,_           “_       ._                                               -•       ‘       — f —         -

      6122014     Guiichrili/RefNr 1312356862                           .                                                          -        ~4oA          46000 18122014                     198814073      -




                  SU~E4hSS9SMJWEST                                                        -                                                                                -   fltflNfl P~~fi II
                  VA1~COUVER, BC VoC 215                                                                                                                                       II ~I~1 ~!I I~fl I’—’!
                  MiIIeilung RF8/35J1.435044~2976/)WWw CIICICBET                                                                                                               1~j~4JtJnLjjJ U




                                                                                                                                                                                 SEC-SchranzM-E-0000559
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 47 of 212 PageID 1977




        09At          -              fl~t41f l~1                          -                           e-:,

                                                                                                                  -
                                                                                                                      -
                                                                                                                          ____




                                                                                                                            -
                                                                                                                                                                  ~34Q4             ~*u~ø 3fl22014                         -
                                                                                                                                                                                                                                               j.
                      -~
                                              -                               -                   -
                                                                                                          ,~:-
                                                                                                             --                 -    t-_,
                                                                                                                                                       2     -
                                                                                                                                                                      -                          5             -   -                      -


        0~ 1220)4           Beknfu,t~r$ônIung/flef4’4r 1310465943                                                                     30Od Oo                                             0~ 12 2b14               -           I187’i0O23          -



                           £ARThPORTRC -                   -                                                                                                                        -                  -                              -
                           21NEWSTflEE1~tONUON,EC2M4Tp                                                                                                                                                                 -
                           ACCOUNT 46534766
                           MiIIcdung VIRTUAt ACCOUNT NO 34423~07 46                                                                       -            -                      -


    02142014               ~fl9?                                                  —                          -    -                                                       -   t560 00 b~l2 ~

             -   S-        StJ~ESt0SS9~ow(5T-            ~-         ~--               -                                                       -            - -                          -~-L~
                                                                                                                                                                                           -     ‘         -                    ‘--           7-
                           \~NthUy~cV6~Th~               -..S   ~      •~-~               —                                         — -       -                                                       -5-                             -        -

         -       £                                                                                    -                   - -                     ~.                          -


    25112014               Ov~drnf~/Rof44r I~07621290                                                                                                            3~o4             VS0000 26112014                          —   V188’900.73

                           CllEfl (M6tRICAS) INC                                              -                                                                   —                         -     -
                           SUITE4OS-595, IIOWg ST                                                                                                                                                                                                  —
                           VANCOUVER B~ V6C 215              -
                           Møu,iItrn~ JRFB/3SJI.4329373743a//wwwcuCI~BEr


    16.11.2014             Gui~chdi~J ReF-Nc. 1306432268                                                                                                          ~M0A            25400bThu.i .zU14                            I’I89940.7j
                           CHEXX[~AERICA5HNC
                           sUITE Aosas, HOWLSI.
                           VANCOuVER BC 4oC 2L
   -.                      MiiIoIIui,g: ,RFBI3SJI.432:2345dv3411    V.tUCKBE1         -

                           TIWrnK.                            . -




                                             .._




                                                                                                                                                                                                 SEC-SchranzM-E-0000560
~                                                                                                                                                                                                                                                                                 :.½.~;                                                                           .         •~:~*4                                 :-.



                     Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 48 of 212 PageID 1978




                                  itij~9~:.                                        130St?4                                                                                                          U                                                                                                              ..-               !‘240.90.1~H.20~4~                                                              fl189360.73

    •                     ..•.                         -        ~ (M~iC~ INC                                         •.    ~                                   -                                                                                                                                       .                        .                            .:          •.:
                                                               .SUIT~ 403,595 VOwEST
                                                                                                                 •                                                                                                                                                        .                                                                                            •:            .     ...                  ~.        •
                                                                MIAciI~~/351~ I 53s7S0/A~.C0CKBW                                 .                .••                                                                                                     •                                        i                    .                                                    -                    .
            •             •_..                                 7Ck;COM ::... ... . .~ .1  .-.•: •.                          •~           ::..              .               •                    •                                                                                     ...                                                                                        •       ;••    •••••

                                  Q~       11.2014             6~bnkflb$A43~0U7~645                                         -                         ~-               —                    -                                                                                             ~j4b~                                 I5’21P57 41711.203                                                                   ~1s$             j2073

                                                                CH&X)C(PME*cSSl INC                                                                        Pr                                                              7:                                                                                               - -                                                                 -
                                                               -W~~ 45395 HOWE~1                             -
                                                               VAy4~OlJVft ~sAc 2Th
                                                                                                                                                                       -                                -                                                                             .
                                                                                                                           -                                                                -           -                  —                                                                       —                                                                     -
                                                               M4pirRng 4FS13sjI43093O52S4271%W.~{TC~8ET                                  —                                                                        —                —                                                                          —,                   -
                                                               lVLCOKc                      -                                                                                                                      >                                                                                                        -            -                   -                                                            -
                                  0411 2014                    Guts prif(/Rc14t 1SD42~8447                                                                                                                                                                                                        3tt04                                      72~00 04112014                                                          I 170821             6

                                                               ~ {A~fflCA~iNe           .     •          •       •                                                     . . -                                       .•                               •             •                       _.                   .        ~                                                                  ..               .
                                                               SUITE 405.595. lOWE ST        •                              •                                                                       •                                       .             .           •                           • •_•••                       ••               .       •    •              • —            .
                                                               VANCOIJVEk, BC~ V6C 215        •• ••                .    •                                                  -                                           .        •       .                     •                   •       . .                                       ••       •

                                   .               •           MuIeiIo~;jRFSf3S5083GWl 14f~CUCKBET                        •                                                         •                   .•.•                        •       ••:                               •               -            •                                         .            • ••                               ...    •   •             .   .   -
                                                               TER.COM • ...•             •           • .     •       •       •                                        •                .                                                                                                                                                                                                       ••    •

                                  03 I V201$                   Zollurigsoultrowe4onlwio jAnrqhl≥ocliungcn 2/ PcI Nr )3O394~~4                                                           —                   — .                                 2832000                                   —                         —                                              0311 2014                                         I 17010116
                                                               8cda,Iun~ ~*~ak’ng / pJ.t* 120~94o~65                            —                                                                                                                                         —


                                                               2Y’426 sw~opracR~EK tOO’                                   ~Lqeo                           200D~0o                                                              —                                                                   -
                                                               WaSONVftQOR,;97074.LJSA.           - -.                                                                         •., •.•                             ..          ;.::                 •..           ..-                 •                                                                                                               ~;•            •

                                                               SuIdsluua ~ 1S3943976                                                              —                —                        —
                                                               £ARTF#ORTPt                                                           ~--




                                                               Miaa(Iuna       nAU~coIJ~1nUM8Ea 341239011o                                                                                                                                                                                                 -_                            —


                                  20102014                     Eel   slang   c&dLrngJRcI N’ R0306S3~8                                      —                                                                                                            514000                                                                                                     ~0 102014                                             119$ 42i 16

                      •   .                    •           •
                                                               EAVTHPORT   PLC LONDON. EC~M 41? .
                                                               21 NEW SIRSEE                                                                                   •                                .            •.                                               •                                                     •       ••                       ••
                                           •           •       ACCC)UNr 46534766       •   • • .                                                      .                                 -                      •                            .                     •       .                        •                                                                        •.

        •       ••            •        .                       M~ciIuna: \~RTIjALACCOUNT NUMBSIt 34423907.6                          .        •                    •            •                   •                      •            •       .                                          .       •                                 .   .               •.        .




                                                                                                                                                                                                                                                                                                                                                                                                 SEC-SchranzM-E-0000561
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 49 of 212 PageID 1979




   ?~ T?~                                    3             r                                                                                            ~                                                                                                    ojR                                                                     LI 10.~
            ;        O~f&~CAS)~N~ “
                     SUITE ~05-≤~5 ltW&STr                                                          r
                         CbtW~r~ V602T4 ,.               -~                                                                                                  —     -                                                                                     -                                                                   -
                     M1tc~b0 /RFBJ3~JJd49127~S6/ft7WW<UC~B~                    -‘                   —                                .n                                    ‘—                                    ,        .~.                        !                                   -                    -.
                     1~kcoh(             -           .-              -    -                                     -~                                 -         7-                                                           —                              --

    241020)4         GuI~dln11/ReEt~r 13OI~40794                —                                                                                                                                                                                                                            1104500 24102014                                          I’200’241 14

                  MOTE ENTERPRISES, INC.             .        .      .                                                                                                                                               .
                  20304 STRATIIERF4 ST                      .                       .                   .                              .                             ..                                                                 .                                        .       .       .       .               .
                  W1MNETKA, CA91306222~                    .    ... ..                              .                .                                                 .                                             . .            ...                      .                                       . -             .
                  MifieTlong: SN 06284~ OSN 054879 SSN 0344041 .                            .               .                .                          .‘                                                                      .           ..‘                          .    ..                                             —
                ./RPB/1BL0114110124           .. . .               .                                                 ‘               ...       .: ‘‘                       —                   “                           ... ...,.-                                                .:                  :    .              ....

    1~   ~020I4 co~é~U/R~I-W~ fl01164990                  — ,-->                                                                 I                      —                      ‘~                        —                          -                    0/                                          ~                           231024

                     CffE~t~ER1~S3frIC                    -- - - --                                             -                -                                   ~-            -       -                                                                     ,
                 j   SUJT~405-S95i1OWESt -           -             _                                                                                                 -                     --                -                                                       —           -
                     yANCOUvE~ECYeCZT%                                                                                                             -,                                      -                                                                                                         -
                     MTile4ung /IRFB/351i.AQQ4244øSOjfWWWtUCKtEf —
                                                                                                            I.—
                                                                                                                                           —            I
                                                                                                                                                        —                  4                       1                                                         —               —               —

   20 10.2014        Sclosfurc9 e.bonWng /Re(A’lr.1300&95158’        .   . .            .                                    ,“~                           ~ 0cc                                             ‘3794000                                                                .                                           20.10.2014            19’         16     :
                     EARTIIPORI pLc        .                                                    .               ..                                                                                                         . ..                  .
                     21 NEWSThEEtIONDON, EC2M4TP                               .                                                            ..                                                                       ..                      .                                   .
                     ACCOUNt 46534746               .                                           .                        .            .                                                    ...                                               . .
                     ?.MIIeiIuna: VI~TUAt AcCOUNT NUMBER: 34423907146                                                                          .             . .                                       . .                 .


   20102014          Guhchrilt/RoI.Nr 1300510469                                                                — —— -.                                —              —                —                     — —                                         ,S~-~o4                             ~4495o0 0’ 102014                                         I’.2~l’f96 3•~r~

                     .MOTEIc.ENm1~RIsEs INC                                                 ..                                                                                                                       —                               —
                      rZ6304 STRATHERN S~                                                                                                                        —
                      \N1MNETkA CA 913062228                                           .-                                                                                      -
                      MptIoiTuqg 3514073322 OSN 060543 SSN 042Z~34                                                                                                                                                              —
                     ~/RrB/I~I.QF 14/loll?
    16.10.2014        2oblung,rniftroge4,arikfri9 IN,zohi Buclwngen’ 2/ Ref-Hr. 1300212633f                                                                                        .               ,         12’525.00                               .                                                       . . .                  16.10 2014         1’20450I 14




                                                                                                                                                                                                                                                                                                                                               SEC-SchranzM-E-0000562
            Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 50 of 212 PageID 1980




                                     -                   -                8tI~!uzrg o-baridng / R0FMr. I 3002i26~4 .--....                                        4.4
                               - -                                   -   €4RniPogmc                       -..                        ..                                                      C                                -
                                                                          2~~~WSIEEET,tON0Ol~,fG2M4Tp                                       --•.                                                                                                                                                                          -
                                         . .                 -            ACcOUNT:155~4706                                                ..     -                                                                                         :       ---                                                                                                                          .

                                                                         :MfIelLón~RTV~t ACCOU~ff NUM~t3442~~7l 46                                                          ..                                            .                    .                       .                                      .               .         .                               .                .       .
                                                                          48
                                                 •                        Bela4tung c-baiting/Pg
                                                                          WIWAMBERRY        .
                                                                                                 Nr
                                                                                                 •..
                                                                                                     l3M2l26~5 -• •
                                                                                                                                                                   (11400                                11-. ~                                                -                                                                                                                     -                               -       .:                                             -                                -               -

                                                                     • ~74~à SW COPPERCREEk 1O0~                      -        -                                                                     U                            —                                                                               .                             ..                  .
                                                                       ‘~q~ CR 97070.tJSA                         -                   .•                                         .           .                                                                                      . .          .           _-           .                 •                               -                .                                                            .                     .

                              14352w4                                     Gq~c~ftfr~j~-Nr I~299~ZS3fl                         -                     -                                                                                                  -                                                                           %(Q4                                             33J40b~IG1O2Qi4                                                                                                     ,,


                                                                          c~)o~MEprcAsllNc-                                   -      —                                 -                                              -                                                              -                   ~-‘J,                                                                                                                                                                                      -            -
                                                                         4bu~ 4pSs9~. HO~vt si                                                          -                                                                                                                                                                                                                                            -                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -


            -.       .-:       -•~-;:~~                              r.Mm          -JRW~S428fl22374f)WWdliCKaEt-.-..                                                       -.~                                                                             -                                         ..~;4                    ~                                         -.          -:~:~-~                                                   -                            -:                   -       -:                       U.                                 :--
                                                                     ‘TE~OM                                                                                                                                                                    —                                                                                                                                                                                      -
                              IA {02014                                %Ia lunge arJcing/~eT44r ~29984202S                                                                                                                                         4q~~                                      300000                                                                                                                                   14102014                                                                                       117888616
                                         •           •                    WILIINA MERRY                   .                   -..-         .                •-                                   .               •                        -.                           .        .    .       .                -.                                    .                                                            .                                                .

-       .                                                .               27426 SW COPPER CREEK LOOP           -           .                                   ,••                                    -           ..           .                                                 .        .               .                                                  .                                             .  .                                            -.                                                     ..~.                       -
                                                                         W1ISONVIILE, OR 97070, USA                                                     .    .                                                   .                    .                            .                                 .                .           .~                                .       . .                          -._                              .               ••



                              10.102014                                   Gul,chrih/Ref.Nr ~29Z8fl844                                                                                                                                                                                                                                  140A                                              7893.00 1010.2014                                                                                                                            11188861 16

                      •                  - - - - .               -        MOTEI~ ENTERPRISES,1Nc              .                                                                      .   -               --                   -                                                                                                                                                                      .                       -                                                              .           _        -               -                                  --
                                                                          20304 STRAThERN ST                                                                                                                                                       —                                                                                                    .                                                                                         .           -                                 -                                     . ---                                   —
                                             •                           V4NN~7YJC49I3~52223             .                                                                                           -                                                                                                                    •                                                                  .                                                                                                                       -                              .           -
                                                                         Mifteilung; SN 037834 QSN 032506 SSN 0233401-                              - -                                                                                                                                                                                                                                  --                                                           •                             .                        .                        _ —   —.          -                     —
    -       -             -                                              /RFE/IBLoF 14/I0,’Ib     - .       .      •• -                                          . -                                     —                        -                                                                                                             -                                                            -                   •.                                   -         -       .                                                                                 -       ---   -

                          06     lb WJ~                                  tuIicbrthflebNr 12~9o~5655S                                                                                                                  —                                                                                                       -l       ~‘l0A                                             1595 0~ 03 1o2a~4                                                                                                                            I R0960 16
                                                                         MbT~kfrufl~uSEs     INC                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                         20304 tTRtaTHE~t1St          —                                                                                                                                                                ._                                                                                                                                                —                                                                                               —
                                                                         WlNt4Ew~ CAV30~222&                                                                                                                                                                                                         -                                                                                                                                                                          A
                                                                         Miijcilunq l~N 0S140t OSN050324SSN 0349760
                 -        --     -                       ~                                          -   -~-::                                  •.           -;              r-                               -        .           ts:t..                                    -                ~                                    -:-.~                         -           •y           -~              -                        •r_.                                    ~.                ~                                        ••         -           -        .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           SEC-SchranzM-E-0000563
NSCRAZ                                                                                    :-       --




             Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 51 of 212 PageID 1981




                       05 ~
                                                                  ~-        ; —-~<--2-t-
                                                                                               ,



                                                                                                                                -
                                                                                                                                                              4000
                                                                                                                                                                       ~t-~
                                                                                                                                                                                    -
                                                                                                                                                                                                    160000

                                                                                                                                                                                                    -.
                                                                                                                                                                                                                /
                                                                                                                                                                                                                                             -‘



                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                                  -           -03 %fl014

                                                                                                                                                                                                                                                                                                 t/~                                   -
                                                                                                                                                                                                                                                                                                                                           /           ,I’i?l’822 IS
                                                                                                                                                                                                                                                                                                                                                                                        I
           _______                                   ~                                             ~                j~-~                                                   —-~..                                    -       -~‘                           :   -~--~                                                                    -

                                                                                                                                                                                                                                                                                                                                                                                        G
                      W                      6r5n196r-*:/.:.;&                                                                                                         ~::~~-                               ~   -~:                      o~-4;~~ ~                                                                         ~ 4Y~’~
                                             io~trnr4rne j~t                             --                                                                        -               -                                                                          r                                                r                                                        -
                                        —    20?G4$JE41)~NsT -_                       -                                                                                                 —                                                             -                   -
                                             WlNflflCk CA~1306~22S          —   —
                                             MPIIOJ1MnO I~07069I-O~5Nt*NQ ~SN 0,431924                  -                                                                      —                                            -           —-                    -                                      —
                                             /RFSJ’ttOf’14/Qp/26          —   — —                                                                                              —
                       19022014              Gulschrilt/ ReF-Nt 1293676544                                                                                                                                                                                9 09500 1909 2014                                                                            1’T722024~

                      -.                    )4OTEK ENTEP~RlSES, INC.                                                        -           -       -   -                                                                                                 -                       -              -       - -           -                   -       :   -            -
                                            20304 sit4TflEkNSt       .           -                                              -                             -_       .                        -                                                                         .       -      -                     -           -       -
                                            --WINi~Ertç CM13062228     -                                    -           -                   -           . -        -       -            -   -               -           -           -         --                                                 -         -           .                                                -       -   -

                  -        -
                               -
                                   -
                                            MiuciI4n9lSNOSZS92 0St405IO53S5N03≤4145
                                            IRFB/IB1 OF 34/09/19                                                -
                                                                                                                    -
                                                                                                                                    .                   .-
                                                                                                                                                              -    -
                                                                                                                                                                               --
                                                                                                                                                                                    —               -
                                                                                                                                                                                                        -
                                                                                                                                                                                                            H       -       -   -
                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                  -                   -
                                                                                                                                                                                                                                                                                                               .               -
                                                                                                                                                                                                                                                                                                                               —                        -
                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                            -




                       16.092014             8cIq~tisng c-banking? Ref-N:. 129305581.1                                                                            4cc                                   8800.00                                                                       I6.09.1ô14                                                       Il5Sc
         -: --•       -•                    - -Wcs~FuNbuso   - -  -  :,
         -   .                         ...~MeiIung:GS0kS1~d,NFllThCLUB,1~~Tl




                                                                                                                                                                                                                                                                                                               SEC-SchranzM-E-0000564
    Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 52 of 212 PageID 1982




                                                                      ~-::                ~;-:--                                                                                              -                                                                                                                   -;                  11623234L
                                                        ~cnc          -                           -       -                           -                                                   -~.                                                                                   -—              ~-;         -

              ‘~                                                                  —       -           -                                                                       ‘--~4ç ’~                                                                             ~                                                                       -

                                                             3oSfrftdi97ósSJ~Jo36583O                                                             —   -                               -                            ‘~_-;                                                            -             ~                       t-                -
                       -?       ‘r   ,~,        tA/OS,~2~~’                   -                       -                                                                                               ‘2           ~            -                                           ---&--:~
         11072014                    OlikthraTf/IW-Nr.t292271067                                                                                                                              -               3QØJ                      4I~75n~                         1109 20t4                                                     p145’47841
                                     SiZQN~ 1RADIrSG         IMJTE~                                               -                                                                                       -                         -                       -
                                      ThIO~NT cflftJ48EftS                                                                                                                                                                                                                          t
                                     TORIOLA, )lOA~    TOWN                                                                                                   -                                                                                                                             -
                                     ~.iROfF4 rS1A~Ø$~ BRItISH                                                                                                            -                           -
              -                      MhietIuz~ JYRt
                                     EINfl~NIt~                                                                                                                                                                                                                 -
                                     AIJGJ2014-AUG~l40I4                                                                                                                                                                                                                                -                                                           -
                                     AibibO62~                            -                                                                                                               -

         0 0*2cftZ                   G.~i~cQha5 t4”l29Ia~fo#                                                              -~                                                                          ~2Qq,q                                289~b0 08                                                                                 I I4os~aA~
                   ~_,               MoneNtERpI6s~s INC                                                                                                                                                   -        —h,                                                                  —
—             -        -         ~   20304~flhl*RMST~’                        -                                                   —                               -           -                   —                         ~                                                                                                     ,                     /
          -            _-__7         -wlNN~iv~:cK91ao42228                            -                       -                                                                       - —                      —   ,_;_—/__-                        z                                       --          ~-                 - --         -
                   -   —_~      ~M,fte~ 9~4SHD&54~4 0~L4-0512Q2 SSN 0404129                                                               -                                                       -            -/-“_                -               —                                       —;,
                       --~Rfl~LCF14/W/0a                                                  -   -                                   —                                                                                                                                                                               -           -

         0809 2014                   Guhc1~ri8/Ref,Nr 1291732048                                                                                                                                                                    24~5t5O0 08 097013                                                                                ‘14021441

          -                          MOTEIC ENTERPRiSES, iNC                          -                                                                                                                                                                                                                                                         -
                                     2O3OtSI3tAThERN ST                                                                                                                                                                                     -
     —                               WJNNETXA tA9130&2223                                                                                                 -
                                     M’Iie,Iun9 SN 015388 OSN 014148 55110)06414
                                     /RF3/Dcl OF 14/09/OR                                                                                                                         -                                                             -                                   —

         0&09 2014                   GacI~irO R_F t4r-t2~3334S.I      4                                                                       -                               -/ -                             ~4o-,t           -           t45 54 b4~9 2G14                                                 -.                       11 15’669 41

           -               -:        -cUQrr~tdb~                 -                -           -                           -.                                              -                                    -   :-                                                   -                                                  -
                   I2y~~tONtAR1OKANATACAN
                   -                                                                                                  -                   -                                                               —-            -                   -           -                   /       ‘       -           -
                            -        MiiedQ~wMYM~’ft FOR tMOCOOE                                                          ‘                                                                                                                                         -           -           —
                 :1av04~ 75 fl&~89                                                                                            -                                       —                               -        -    —       -           -                                               -       - - -                 -   -                             -

         29082014 GuizcI,nU /.ReL-Nr. 1290293348                                                                                          —                                                               ~4O4                      3409S00 29 OS,2014                                                                                1’1I4’925 87




                                                                                                                                                                                                                                                                                                   SEC-SchranzM-E-0000565
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 53 of 212 PageID 1983




                          MOTEK ENIERPRISE5 INC
   •   -               .~M~~(4CA9I3Oà222~
                •.M~fffiflong~ 1S~4 075632 051-4 066525 SSN 0451650       .                                                                                                                            —       -

                      j~FB/IB1 CE 14/08/29 -     .        - - . -     -   •   •                                               -••                                                               •      .

           29~82014 ~e!qsIi,~~ eb~nk,n~J Ref Nc I 29016452)                                          ttt> c~                  e2130&30                                  29.oa 2014                    1080 ~2B 87
                                                                                               -r
           •---~:     :.:~.cucKsoREpnwNtsuu~      -- .             ~ :;~:.                                                           •   •                              ~
                          ~   ~ GPAN0BME 8USINESSPARK          —                          —                -             -‘                                                                                -


                                            -.             —                      -            -                   ,-.~



           ¶.             ~                                ~                                                                             3~ °~ ~
                                                                    :
                                                      :.            1-•~~                                      •~?:~::.tC?      -.                                           ~



                                                  -                                   -       ~~i;             ~                                       -                              /
                           WmnqE11c~ CA 913062228                           -                                                                                   -
                           MiItehzgg ISN 066490051-4 0b86845SN 0409~49-.. —                          — -

 _____________   --   ?../REBJIBLOFi14/ø 8/22              .. - - :~ •~--:~-..~                    ..:-:(~          ;.-~—c.                                .1-:     -               •- -        ~




           I9.0Si0f4,:.S1o~g2bc~an1na~k,z~j4 Bucfiôn0en.2)         a3-4c~2s.7p9z~’4oy.--.._.                         i~.frt~536P6 70                       ~            I9.08.20t4         --   - -   I~’~137i7
                         Belafl,og ~&iI~p~ / Re1 Nr 1287995541                            —                    —
                        .tflCdu~E7AyMENTsuo
                      -SUIlS 3 GRAND 5AJE BUSINESS PAgK              Iota             —       t454470                                            -~
                    - M4ORIJIUS      -~                                                                                  —                   —        •‘    —
                       ‘f4ftelooAtMkCQ0E                 -     -                      ~        (_j~                  -




                          -                 .                      ---c•_~____•:____                 ~                                                                          -                          -




                                                                                                                                                                               SEC-SchranzM-E-000(
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 54 of 212 PageID 1984




                                                                                    3t~Q4    45’745.QQ 1548.2014              1i266109967
     18.0&2014    GuL~chrtft/ RcE.Nr. 1287453544

                  MOTE~ ENTERPRISES INC
                  ~NNEM~ 913062228
                  ~
              -   ../RFayInq4loS/J~           ;.     :-.




                                                                                                                                                  1
     15.08.2014    SolichijIl / Ref..Nt 1287433889                                   3N04    2.7’779,49 I5.G&.2014            P230135


                   tlICKdElTERtYt - H                  - -      -
                    12 VEkMEER WAY ON1A~ib ~                              .
                  .MpIIeiIth~: MY~EPfl FOR 1~ktO0E                            — -
                   TEI.0O4I7642675~B
       08 2G~4     Cpis4riftj g,~Njl~8~7~o≤4s
                                              .    - .

                                                           —,
                                                              .
                                                                                            .:4oi43~oo. 11,08 2aJ~n;H~L-( ~4~0~&th      —
                                                                                                                                             -.


                        I        -        —
                   MOTEIcENrERPRISaIFC/        ~           -, —
                  20204 StRAThERNSt
                  ~MNNEtKA~ CA 911062223         -          -
                  M lIcilung *5W ~~84a%N 059949 S$N 9429~≤4                                                          —    _
                  ~                                                   ~




                                                                                                        13,08.2014            i’I56~145.28




      i0*’~        Bolcu*ungo’bquking   ~                         .       20t00.00




                                                                                                                     SEC-SchranzM-E-00005
                   Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 55 of 212 PageID 1985




                                                                                  -                       - -.
                                                                                                                                      V.ILUAMSERRY’
                                                                                                                                    --2742SSwCOPflRçREEKtO0r
                                                                                                                                                          -                 - .
                                                                                                                                                                                      - -
                                                                                                                                                                                                             -                                                        -                                   -       -                                                      -
                                                                                                                                                                                                                                                                                                                                                                                         —
                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -         -- -              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                - -


                                                                                                                                           0N~9UE 0D 97070 USA                                                                                                                                                                                                                                   -


                                                                      2~~’C Co~                                                            Tt7_Rafltlr 1~!60~S~’                                                                                     -                                                                             -                   3”.C~A                        ,~ø4 I t~F                                            0408.2044                                                                                              vfrvl4fl:?


    --                 - -                               -.
                                                                    -
                                                                  t6~0L2014                                                          4W004Ifl4wS08
                                                                                                                                     ~             j---
                                                                                                                                                        B,i~hU,~0&ri. 21 Rd-Nc 1285999590)                                                                                            -                                   7764120                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                           ~—
                                                                                                                                                                                                                                                                                                                                                                                                                                           0&0S,20i4                                                                                                     -- -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1S≤f72&tl                                                           --

                   -                                 -                                    -               --                    -    ~oIrnfung$antingi kef.N. 12â~99Y391                                                 -           -                   55641.70                 -                                                                                                               -                                                                  -                                                                                         -                   -   -          ‘‘                                            -     -

                                                              -                   -                                         -       -CIJCYSURE VAYM~N3S LID- -   - --                                                                                            -.                           -                                -       -                   ‘-                        -                                         :-                                                                                                 -           -            -                               -.

              •          -.              --                                           -                                             ~S0UE~,~RAF4D~E &U5IN~SfARK                                                                  -               400                                                                                                             -                                - -                                               - -                                                                                                                                            -                           - - -
                  - -                                                                                 - -           -                JMURII1(JS, - - •— - - - -                             -                                                                -                                    -                                -                                             .                                                                                                              -   - -                                                —           --                                              -
                                                                                                                                     jAltedorig MM~oDe
                                 -               ••-                                                                                 ~ ~f.Nc T~85999~94                                             --                                           -       22000,00                                                          -                                                     7                        -                                                                                                  -                .                                                    - -                 -               -                  - -
•         -                      -                                            -                       -                                UNIIt~D!AM0NDS1NC --                                                                  ,               ~Rjo-°                           -                               -                                                                                                    -               -                                     -                  -- -                                                                                             -                                  --

                                         -                                                                                           - 451 HIJNGERFORD DRiVE 107.:--                                                                         -                                    :           -                                                        .                                          -                            -                ••               -                                       -                                                              — -                       —                        -
     •                                       -            •;                  -- -                                      -           ‘:~oc1cv1aE,MD2osso--    ,,    I                                                                                     -                                                                                 -                                 -                   --                                                                              :‘                  -                —               -               --               . -
                                                                                                                                                                                                    -                                    .                                                -                           -                                    - -                           -                     - -         ‘                    - -.                         -                  -                                         -                        -

         - -                                     -                -                               -            —                     Mp,,eutAI’1lKS~GAL   ‘       -               -                      -                                                                -                                                                    -       --                -- -                         -                                     -        -                           ••                 --                                                 --                  --                    - -                            -



                                                                      ato7.2o14                                                      O$,chrffi/RcJ-Nr. l2S4862440                                                                                                                                                                                                                        3421USD 30,073014                                                                                                                                        1953’36771
                                     -                                -           - -                          -.                   ‘ts~Lm-          -        -       --:    -                                                                                                                                                                                                                                                     ..           --                                                                                                                             -           -.              -
                             -                                            -   -                           -.                         12VaMEE~wAV ONtARIO Ic~qATA-tAN                            -                                                                                                     -                                                              -                       -                -.                                                                          - -                    -.                                                        -
                                                              -                               -                                     MRoiIo6g~ PAYMENt FOR MMCODE                                                                                                                                                                                                                                                                            -   -        -                                                            -               -                -               -               - -                     -
    -.                                                                                                                              ~L-0041 74 42675U~ -                                                         .                                                                                .                                                -                                 .                -                                                                                                                                           -                                -         --

                                                                  29 07,2014                                                        8bsb~ng1,-&~nhng /Wcf 4* t~3d47I947                                                                                                                                           130-90310                                                                                                    ‘19 072014                                                                                                         3 fl~ 15685
                                                                                          --                                         cucKswEp4ybd~NTs
                                                                                                                                     SCUm 0 GRAND SA1~ S(JSINES≤MJDC                                                                                                                                                                                                                                                                                             -
                                                                                                                                     wAjp~mus
                                                                                                                                    ,MJfIc~It,b~ 2kMCOD~
                                                                  29.072014                                                          Sac~tungeban~ingfAef-F4r: 1264476129                                            -                                                                                                    •2830•00                                                                                     -                   ‘29.07.20~A                                                                    -               :~~‘°“~                                                                  -                - -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  SEC-SchranzM-E-0000568
        Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 56 of 212 PageID 1986




                                                        s..- ~
                                                        All MADISON•sr.
• -         :       ..
                                         •              USA.
                                                        bREGONtflT0fl7045
      • .   -        -       .                                                                                                                                                       N                     N                                                                   -.




                                                                                                                    1~          ~                -           ~                                                                            —
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                              -            -
                                                                                                   V.-             V~.:-~-t-;                        --          .≤.~        -                                       (~_-~~
                                                                             i~$TAThCAN
                                                                                                                                                             ~                   C_~                               -C:’~—~~—t                   -             --       /




                         I~.O7 t~l~Q ~W ftf~êfN~,T2fl7SO~3≥ ----V                                 --               -(           —   -       -.-      —≠, -                       3j4 04                        4~t4~r5~9Q !$07201d                      1’4~J4~a2
                              -    ~ Rime                                                              -            - - -,              -                                                                                                                 -            -


                                         -:       -    ~BA7HRlYEThJIEtACtfiE OR 0000          -        -                                                                                                                              -
                         -                                                  V/-           -            -           -,                                        -       -                       -        --                      p
                                     —           -.-    dEET~40P.4Y4~                                                                                _           —       -                                     —      -

                                 —                    ~.MdiojQiIpJ1~N0630lJ1O≤N03M6O~SNt3712fl                 -        -                                    ~                                   ----~-≤       -                          —         -              -
                     —                       -    -    -JRFEfSFS OF j4/o?/i; - -                  —        -                            -   :-                                   -       -                                .       -

                -    16072O14                           ~ishchnfr/R~I Nr J2~2397943   —                                                                                          -       31404                 216S426 16072014                         V79S54~c2

                                   CUCKBrnLZnD                                                                                  -   -
                                    12 VERMEER WA? ONTARIO K4btA1A CAN                                                                                                                                                            -
                                   M,fteiltsng PAYMtNT FOR MMCODE
                                   1~(C041P442675E*                        -                                                -                                                                                                                                      -

                         Ito7~qi~- ~4fa~t~       ,~p3h~Jgcf14’Jr I~S2t6556fr                           - -     —    —                       ~4ooo-           -    fl350-40                       -                            15072014                  l’I71~89466




                                                                                                                                                                                                                                              SEC-SchranzM-E-0000569
                    Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 57 of 212 PageID 1987




                                        -                               %U0KS0R~kYM6lT5{TD                                                                                                                                                                                                                           —                                                               -       -                                -
                                                                        slaG rn~tø8AnusTwess,4RK                                               -                        -                              -                                                                                                             —;            -                    -
~                                                                                   -~     —                                                                                                                                                                                                                         -              -                               -
                                                                                                                                                                                                                                    -                                                                                     -‘                                                    -~                    -

                            1107 ~014                                   Gu~cl,F~ff/ ~cfrNr i281487260                                                                                                                                                                                                       314.QA                              37 37500 11 07~014                                                                                      P205 25406
                                                                        lifT II-IThtNA11ONAL EWTERI’RISES LLC
                                -                                       -DRA THRN≤ INTERAQIVE:Ok GOGO             -                                                                                                                                                             .                                    :-        —                - -.                                         --.                              -                -                        -
        -               -                       -                   -   ;572’W80O~S .. - -.-        ..                                                                                             :-                                   -                                                                                                                   .                            -                                                         .-                                                                —
                                                                         O~EAk lit 64057.3746
                                                                         MjlIed~ar ISN 051347 0514 045030 5511 03201)75
                                  - . :./~FwAT FIWO7/I                                                                                              -   .                                                          •.                                   .           -                               .                              ~.                               - ..:-                                        -               ..                                ..              .           -        :.
                            1)07 2G71 8c~Iuu9 ba~11c’lisJkc(A%fr 1281125092                                                                                                                            —                                                                   4-i 975 8~                            —        —             —        —                               IT O7~04j                                                 —        1’Trn’S7~06
                                                                        cfttt~sOg~pAwEr4$LTD-                                                                                                                               -                                                                           —--.                  -                      -              -                            -
                                                                        suI1f~3 SR4FcD sAnq~~NEssrn~                  -                   ;-        -                                                                                                                                                                      .1~
                                                                        ~MURiJ105-                                                                                                                                                                                                                                                              —
                                                    -                   MIIIahIudg M~iCODE                                                                                                                                                              —                                                   —

                            100’2014                                    8eIo~Iunge-bantir~g/Re1 k l’21197563                                                                                                                                                               Z4~33t20                                                                                              l00?20j4                                                               1 21518C4Z6
                                                                        CLIQISURE PAYMFNTS LTD
                                                        -               SDflt 3; GRAND SATE BUSiNESS PARI<                -                                                                                                         .                                                                                         -.                                .       -                         .                                                     .
                                    -                                   scAuRmus-                                                                                            .                                          .                   .           .                  --               -                .       —--                            .                                .                                                                                                  .
                                                        -,              MiII&Wng:                                                                                       .        .                 .           -                .                                                       . . .-                                              .           .                                                                              .                    . — .                           .                .

                            0997 2014                                   Galzcljnfl./i’oTl-lr 1281 14195                                                                                                                                                                                                              ~4O-A                      1P262 07 09 OY’0l4                                                                                      } 24b 19106
                                                                                                                                  -                                                                                                                                                                     /                               -                                                                                                                                                       -


                                                                        12 WRM~ER WAY-ONThJ{1O <ANATA dAN
                                                                        MilkpIvn6 *115141 FOR IMICOOc                                                                                                                                                                                                            -
                                                                        ThLoo4lJø 4767583                                                                                                              —                                                                                                         /
                            0907.2014                                   Gut~chrili/ReIj4r.128i073400              -                                         -       -                    -                                                                  -                                                        .840A 5715.00 09.072074                                                                                                   -        7~2I892~99
                                                        - -             ~Aazo~ RAbI~4G tie.~T~        -                               -                                      .       -                                                          -                   - --            -                                                   -        -.-                                             --                       -                                 -       - ---                               - -      -       -   -
                            -               -                   -       TRIDENT Ct{AMSERS                     -               -                                                              - -                    -                                           -                                                                                                           -                     -       -                       -                             -               - -


                -   -
                                                                        ToltolA. ROAD TOWNS
                                                                        MRGINI$L&NDS, BRfllStt                --                          -
                                                                                                                                               --                            -
                                                                                                                                                                            -.-
                                                                                                                                                                                                               -                        .           -
                                                                                                                                                                                                                                                                                                -                -        -                                     -                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    :       -           --          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -


    -       -           -                                   -           MiilNlun~: NPC            -       -                                                     -            —                             -                -. -                                -                       -                                                                                   -                                                                      - - -                        -                        - -




                                                                                                                                                                                                                                                                                                                                                                                                                              SEC SchranzM-E-0000570
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 58 of 212 PageID 1988




                               E NAXIUI\ -.2
                               JUN I,2D14-fiJNao1~ol4                                              -                                                                                -                  —
    —        -                 AID )08628                                              -                       -

         O3d7~O14              ~cIi~ift/P~1NL1Vya3~z6s                         ——                                                        — —           3464     39~95dO        03072DM           -_


                           /   U       ~AVQt~1*j~St[C          -           -          —    -           -               -       -                                           -                 -         -        — -       7/

        -,
                 - —           DBA fljRWE 1t4T~kAcl1yto~pp0
                               ~ws9o)-c~-~      -                  -
                                                                               -      --:--
                                                                                   c/.~_-      -
                                                                                                       /
                                                                                                                               --
                                                                                                                                     -
                                                                                                                                                -
                                                                                                                                                                   -
                                                                                                                                                                       -
                                                                                                                                                                                     -
                                                                                                                                                                                    ~-       -
                                                                                                                                                                                                                      -
                                                                                                                                                                                                                           -.

                               ORE 4rns4ow474~~-)                              -~---;--<-                  —                        --                             -   t—      /        -.                 -~
                       -       7wr                             Wa427Oa~-                                       -   -       -~                                                  -~       -~;-                                   ;-~       -




                                                                                                                                               9u17                                              r         -    J’17Y~                       —

                                     ,hh / Ref-NY 1278267075           —                                   —
                                                                                                                                                       a’~o A    4199500
                                                                                                                                                                   ~     27 06 ~O 4                             PI7~1          - —-




                                                                                                                           -       __~—                                                                                                  -


                                                                                                                                         -            2130,1    20~9SQ0 270&701.C                - -   /_ItP4.≤44i~                  -




                                                                                                                                                                                    SEC-SchrarjzM-F-000057
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 59 of 212 PageID 1989




                              Gi~iid~     r~pir.jeiozoru,5                                                                                                                IC
                                                                                                                        a’4o4-
          :       —   : ;WT ThlTER~4Aft~NA( E$TLRPRI~E5üC-.
                          -    OBA THRIVE F4TERACIIVE OR GOGO        .   .               -
                                                                                                                                 .....   ...               .-        -   --



                               5I2W800N                  -             -   -         -       -
                               bREM UT 84057 3746     -.       -
                               MiVellsng:J$N 0844200Stq 066253 SSN 0468413
                              -/RFB/ATS OF 14/06/27.:
                                                                                     ‘f
                                                                                                                   -   ;.2~capo~~ts~qiA’  -    -
                                                                                                                                                       $ ~1’t4Aç          -


                      -       urnMEgNA1Iot~Uw~ERppJsEsltc                -
                           bBA T     4TEjAC11V~ OftOOGO                          -           -
              —           .d~2-V(~00Rt_ —             —             .-       —
                      ::OREt4VT~s4P57z46.;Sr.~ f:;.V :~ ~-~.::-                                  .   -. ~. ;. .•

  —   -
                        .Md~GIw,cr l5tW~842.54 OSNT0th6O76 SStf4457ZIP .
                         1pws~cLw,csrn                                                                                                                 -
                                                                                                                                                   ~            -.:--;




                                                                                                                                         SEC-SchranzM-E-0000572
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 60 of 212 PageID 1990




 ~:.                 ~;.~t%tfl2Ws3~ fi:~~:,                                                      ~-~-~.-tJ:           -                                                                                                          .-                    t~2P34.                                   ,I~j53’614i6
 ,~—t~ck~uReea~MEmsno              >1                                                  ~                       2~?r~7~’                                                      __t~-~~;~;                                                                                                                             --
      -           %-,t                ~                                                         -,            ‘,.>        ~                           -~             -                                               r                                                                                              -
                                      MAgR~US                       -          —           ~.                            -                                           I                                                                                         -                                        r           -
 -            -                  —    Mre1d,~M~çObE              -.    -           —                      -                              -       -   -       -            -:~ —                      ~_-_-                       —
     ~3 062014                        Beau~i9e-bati1ip~JRe( Nr 1276961Z51                                                                                             $3’thlB 70                                                                 23062014                                          1189’08a là              -


                                 -    CtICKSURE?AYMENTS no                 -                                                                                                                                             - -                                                                                -
                                      SUITES, GRAND BAlE ~1JSIN~SS1’ARlC                                                                                                                     7.              -               -                                                               -
                                      tMURmUS                                                                                                                 -                                                                                                                                                     —
                             -        ?e~ffoiIVn9 t~ACOtE                                                                            -                                                                                   I                   I                          -                               —



 20062014                             Guhchnft/ ReI-Nr 1276?fl013                                                                                                                                                        28’295 00 2006 2014                                                       1’172’7U4B6
                                                                                                                                                                                                                                                                                                                        r
  -                                                                                                       -                                  —                                                                           $&OAI—
                                     lIFT INTERNAIIONALtWTERPRISES LLC                                                               -                                                                                                                                                                      -
                                      DTA THRIVE INIEPAtTIVE CR G000                                                                         -                                                                                       -
                                     512W800N                                                                                                                                                        -       -                           —
                                      O~EM UT 8.10S7-~3’46                                                                                                                                   -
                             -        Mineiloiig (SN 06S766 OSN 060496 SSN 0403950                                                                                           -                                                                                                          -—
                                     JRt~/PJS O~ 14/06/20
 ‘20 0~.2QT4                          GJl~thnR / Rd-Mr ~fl79497B                                 -                                       —‘                                               ~,                                 3 ~99~,S0           206201                                  -         I’
                    -~               --     -         -     —-       )                     -                   4             ,                                       3~.,-               -~              ~-/                                                            -                    -                       -

 -
  - -..
                          IJPrNThRNAI1ONAIENIERPR1SESaO
                          D~A 1JRRflc~ INTERACTIVE OR GOGO
                                 -
                                                                                                     -‘                    -
                                                                                                                         -:~     _                   -
                                                                                                                                                         ~
                                                                                                                                                             ç~..            - —
                                                                                                                                                                                         —
                                                                                                                                                                                         —       _-              ~—
                                                                                                                                                                                                                                     —           — -           -

                    7-    41219~00N                                 -                                                                                 t                          -                                           —
                       ~tEMUfl4G57S~46                —,        _                                                    —                       7               _--                     —       —_                      -                                                      —
                    — — — 1e6jl~1jun~ ISN04B726CShw60442 ~SN Q40364                                                                                  —           —               —                   2   -                       ——               — —              -.                                   —
      -              ;-—ItFW$TSQPI4/06/2&                        —                             -.             r----Ir                    ~                                           ~:~-:t~-t~                                                      .-.                                            -
 1606.2014                           GulIthriA/ Ref Nr 1275601740                                                                                    -                                                                   ~9’93000 1306 2014                                         -              1’142’417 36

                                     tIFTINTERNATIONAt ENTERPRISES Lit                                                                                           -                                                           ~,‘&OA~-                —             —            -
                                     OBA THRIVE INTERACTIW OR 0O~O                                                                                                       -

          -                          Sl2WBoOt-4                       -                                                                                                                          .                                                                                                              -
                         —           OREM UI 64057.5746                                —                                                                 -           -                                           -                               —         ,—-~                 n Ib~fl
                                     Mitfepluna IMA0 20I40oT3B1O0CO6C~9962                                                                                                                                                                                 I       —J              Ill ll_~p




                                                                                                                                                                                                                                                                            SEC-SchranzM-E-0000573
    Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 61 of 212 PageID 1991




                                              /XtbJPJ~ OF   I4/J6/I~
                     ~o66-2a14               ~                                         -        -       —y--               .~                   —r               ~~J-~—                    —           c—                                -                                                      .. -                73~Gi.aoezoy(                      —         ~fO82~~4Ø~36


                         -   r~           ~
                                         .4~BMj1ftNBIWJERACThISbRtO$o                                   *,,.                    -                                     -                        -,.                                   -        —
                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                       /                          -
                                                                                                                                                                                                                                                                                                                                                                             -:
                     -                   —AlZWSoGtt -                                                                               ~-..                                                  ..                   -.



                             /   —      -4A~yseAT~oPu/os/t~            —       -       ~.           ,z_-                                             -           —        /                —-                                                —                      /
                                                                                                                                                                                                                                                                                                                           ~—
                     17.06.2014              SeI~Iunge.~oilUng/RefMt       1275310.874..                ‘:                                           -                                                 -            .                    .   4o’a67jo’~                                     -                                   11   oe;2o14                ..l’082’Ai4.d~
    •                       “                CLIdKSURE PAYMEF46-UD           .:‘                                  ~‘                       ..                    -                                                 . -                       -4~o~•                                                                  ..                                .


                                             SIJfrEl, ~RAN0 BAlf BUSIf’J~5S PA~1( ‘‘                         ..                                 ,-       .                                 .                   .                                            .                   .                       .                   .
        -   -        ‘                       WIJRftPJSMMC CPA
                                             MiWuiIun~:      -.       *        ~.   -                                 ‘•                -~-                                   /       -• .                 -            .            -                .. .                          .                                  .                                     .



                    ~? oo~th4           .~       c1g$4/ief4~rJ2Y4~6~54i            —       —~       —                               —               — —              —:;                                                                                                                                         3)129500 06062034                                1U3~26J9~
                                                                       1’-.                                                -*                                        :.,,.:-:—2—-                  •                            ••           ._-_.c_/:~~,J.__...                                                           --.—-      ---•-•-_-.
                                     1 -‘-IIrnNIWNAliO F-IAL ftflEWSESILC’-                                                                                  -                    —                                                                                                     -                                                                                     -
                         -                   ~8A1H~3y~jMERAd1vEGQ0b                                      -                 -                    -            -,      —            -                                                  -~ -                       -
                                         312W~001~                 -                        _-                    -             —                                     r                        /                            .                                   -
N                                       -opgMoya4Qs73yØ-                      r~                                  ~

9               —                •*~X        MiIk)Tü~g
                                        lSN1j7050i OSM 0$S690:‘_t:~:*t~~t._t
                                        ~                     ~SN 040M~ — -~?.~;~:,-~‘---                                                                                                                                                    :        .:-           -                   ----                :~       •,,                       -s,:.   •:,-;.~s.~
                                                                                                                                                                                                                                                                                                                                                            —         -




                    04.06.2074               BoIwlung e-ban6ri~/.ReF..Nr 7274)09920
                                                                                                                                                                                                                                             27’269.20 --                                                                   04,06.2014                            I-O9.l’98 6.76
                                             CLICICSURE PAYMENTS no                                                                                                                                                                          4~.
                                         StiflE 3,-GRAND BAlE BUSrNESSMRK
                                         ~MuRmus                                                         -                                                                                                                                                                  -
                                         .Mphe~lvngW4CCPA                              —        —       —             —             —                                                 —                -                                     —
                    0206 2011’           ~uitdutfc/ Ref Nr 1273460T≤~              - --~                _,/                                --                                                                                                                                                   —                1.83000 3005 2014                          -     ii t9~255 ~6
                                                                   --                  ‘•/—                               ,~-~-~---                                                                                                                     -               .                           -            a~o4~-                        --                  -~




                                                                                                                                                                                                                                                                                                                                                           t’LI       U I’




                                                                                                                                                                                                                                                                                                                                           SEC-SchrenzM-E000057
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 62 of 212 PageID 1992




                                                                                         - -~                           ‘—---~---‘≤- .&                                                   --~-~--~               --~            --~~—‘              ~“~-



           ~
                    ‘0                               /,,-_
                                                             %~ “Z “
                                                                                 -
                                                                                 ~
                                                                                                                        r                           ~
                                                                                                                                                    —    ~> ,.~‘ rj., ~
                                                                                                                                                                                                                       r
                                                                                                                                                                                                                           -—
                                                                                                                                                                                                                                ~
                                                                                                                                                                                                                                  ,-,‘~“,e~’                    -—      -—
                                                                                   —                                                                     ~                                                                       /‘-“        ,..‘

  2        ‘~‘iw,rjo,jri                        Y’~’ ~t~’     .‘           ,,                           .,,     ≤‘‘C~”                                                     -              —       ~‘V’~           .‘~       -—
  02062014          GuheMli/Ref Nr 1273460)58                                                                       -
                                                                                                                        -                       -                                                   -              -
                                                                                                                                                                                                                            -~qoAI-
                                                                                                                                                                                                                             17168000       30-052014                111792596

                    UFTINThR[1AIIONAt ENTERPRISES IC                   -                                                                -                                                               -
                    tEA XHRIVE MERACI1YS ORGOGD                                                    -                                                                                                                                                             -
                    512W800t4                                                                                                                                                     -
                    CREM Ut S4057-3746                                                       -                                  -                                                                                                                               -
                    Milletluno IMAD 20l405~dB1QGC06C0l~1b                            -                                                                                                                       -                          -
                    /RPB/ATSOP1A/05130



                                                                                                                                                                                                                                                                               ~1
                                                                                 -                                                                                 -       -




  30.05.2014        Zahlungsauft,ag e~ar*inpIAn~ahI puchungen: 2 / ReF-Nc. 1273191793)                                                                                                            63)80.40                                  3o~05.201-4              I’09?170.96
                    B~lung~b6ukiñg -í Ref .)t:1 273 191795 - .: - - - -‘ - -, - -- - - .- 48’ 180.40
                    CUCtSUREPAYMENISLTh                                                                        , -                          -       ~d0d—
                    SUITES. GRM~D BAIEBUSINESS ?AftK       -               --                      -                                                           ,       -
                    MAURITIUS :                                                              .-.       -,     .,-           -                                                  -- -   -
                    M8~iIun~ m4C CPA
                    Bela lung c-backing /Ref41r )2fl191908                                                                                          15100000
                    MEUNDA BERRY                                                                                                                    1 I                —                      —
                    41IMADISONST                                                                                                                    ,ooO
                    -USA-              -‘            :                                             --.                              -                -    -J       --          ‘-‘
                     OREOON CITY 0pq7045                                                                                                            -
                -   Ii   ‘~   ~   CMTPMY                                                                                                                                                                                            i--.:-            -


  -26:05.2014       BcIasIiriae-banbrvo/ RcF..Nr 1272118235                - -           —                                                                                                        69275.70                                  26.05.2014      -        1090138.61

                    tU~~UR~       ~A   E’1t81                                                                                                                                                      4I~ott



                                                                                                                                                                                                                                     cY1




                                                                                                                                                                                                                                                           SEC-SchranzM-E-0000575
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 63 of 212 PageID 1993




                                     -           -    S ..tJjtKj,,~U~AI~IJ5~, LSSPARIC
                                                     -t~URIflu5.                  .                                                 --        --                                                    - -                 -—-                                                                                   ---                           - ---                   -.


                                                      M~tIeiIdn8 W4C CF%        —                                                                                          —

                            26032011                    fl&~hrjtJftpFNr ~2>U6~2$      —                -                                 ——                                         —                         —              —                         -                    4093000 18G520]4                                                                P15641431

                                                     PEA WElVefl~4ciJV~ OR GOt3o
                                                                                                       -               -                                                                        .                                                                - -    ~4c~p                   -
                                                                                                                                                                                                                                                                                                                                        -               -                    -~

                                                     5124&80N      —    -       -                                                                                                                                                                                               —                                               —
           •                ~                                                                                  -:.~.‘:..~-:~r                                                               -~.-:    •.-~             ---a-..--           .       ---v
                                                     M141’iungl4,w Z0140523&I~ecbacoa24~                                                       -                                                              —                                                                                     -                                                       -                —
                                                                                              -                        -                                   —                                                                 -.                                                                                     -
                    —       )9.05.7014 :0d                       p(.r-4 12~o8o3326        •                                    -.                      .                            .•                                                                       -                  SlQlOflO 16.05.2014 :                               -       -~              1109484.31
                                                      LIFT IN1ERNATIONALyJ.4mgp~IsEs Lt~
                   - --          -       -
                                                      OSATFJRIVE INIERACIIVEORGQQQ
                                                     512W-SOON-.         -      -.
                                                                                         - - -
                                                                                                                               .•                  -                           --
                                                                                                                                                                                                          -                                   -
                                                                                                                                                                                                                                                                                        -       -                   -       -
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                        .                                    —

                        -                    -       OREM 0184057.3746: -                   -                      -       -                               --                                                            -            -       - . -               -                 -   -   -           -                                                   -            -           -   -
                                                     MiflciIung~1~MD 20I405I6B4QQco~Col 3086
     - -
                    -                                /.~LB/&SQFJ~4/Q5/16.
                                                                                                               -                              -.
                                                                                                                                                               -
                                                                                                                                                                   -
                                                                                                                                                                       -
                                                                                                                                                                           -
                                                                                                                                                                           -
                                                                                                                                                                                    -
                                                                                                                                                                                               ~-                 :
                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                  --                   -—
                                                                                                                                                                                                                                                                            .           --
                                                                                                                                                                                                                                                                                                                    z.  -                           -
                                                                                                                                                                                                                                                                                                                                                   -.-.:.
                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                  _•.
                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                 --
                                                                                                                                                                                                                                                                                                                                                                                                      -


                            j90S 20)4                qurr~rft/~eI Mr 1~0~O33~4                 —                                    -                                                   —                                                                                   ~448O~0)6ô~~4                                                                   1 106474~~

 t                                               ~UFT4 NThRNAIIOMAj
                                                            ~       E4~JTfI~pI5Es ac —                             -                     -
                                                                                                                                               -
                                                                                                                                                                                        /                                         -
                                                                                                                                                                                                                                                                                ?MOM                          —
                                                                                                                                                                                                                                                                                                                                                                                 -

                                 —                C       tM495~474C~                                                                                                                               —                                                                                                                   —
                                                  ~         1MW ~                                                                                                                                                                                      -                                                                                                                             -
      --       -                                  /          -        s~:~.c:f:~::~ ..-- -        --       -                                           .-‘-r-~---c                                                                                         ~-:---;t”.-                                      :-/-
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 64 of 212 PageID 1994




                                                                                                                                                                                                                        %t4I4~1




        1~052~I4         Gubtbnft/E.ENr 1270ff03326                                                                                                             -       Y01b00 1605 2014                -             1’)0~4B4 31

                          IJF’IIMThRNAUONAt Eb~tERPRlSES LLt       ‘                      - -                                                                       -                                             -

                                                                                -                                                                                           -                                            -       -
                          OREMVT8S05~V46       _-                                             -                                                    -
—                    -    Ma~oiIts,9 IAAD20J4~316SlO0C02C0130~6                                   -



                                                               -       -   ~   -- -       -                            ~:c-: a-’’             ~                                                     -       - -   -3’~Q6’474~1I

                 r                                                                    -       -                                 r    ~            _4:-m-~~
            V            -ORtM
                         @ü57-3~46-
                                                                                                                   -
                                                                                                                                  /
                                                                                                                                    ~-çZ~r-                                     —   -               E                        -



                                                                                                                                1 -; I                                                                                                   /
                                                                           -                          -                             -~                                              -      -

                         ~                                                 ,                              -‘            4~               ~-            ‘-~                  -                  -



        1*05 20N          B&osnsng e~an~’rI~ I Ref N; 127Q674940                                               -       1400o        si’7W25                 -           -               16052014                      V051994        Yj~
                          CUCK$URf?AYMEMt≤U0                                                                            -                     -
    —                     SUITE Z GRAND BAlE SUSINESSPAPK                                                                                               -
             -            MAURIIIUS                                                                                                                             -               -




                                                                                                                                                                                                                                     P
                          MIlteiIuT,rW~CdA                     -                —                                           -




——--I
                                                                                                                                                                                                                                     I




                                                                                                                                                                                                   SEC-SchranzM-E-0000577
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 65 of 212 PageID 1995




  F
        1203 29~               OubchzVRe~ t~r I2~ W5~oo                                                                    “_~                                                       -   ~5tV I20fi~2014

                              Ufl1MERNA1 aNAL Ei%5R?pJsksgc~~;                                                                  ;~ç-~r
         -
                  -   -       DBATHkJVEJNTEpAcTe~oRaQGo
                                                                                               -
                                                                                               ~ ~-
                                                                                                                                                   ‘-,                  -
                                                                                                                                                                                     -      -         -
                                                                                                                                                                                                                -
                                                                                                                                                                                                                              -            —
                              512W800N                                                          j   ——                                   -~:   -                -
                              OREMUT 840573746         -                                   ~             -.          _;.— —                        .- —
              -           -   MJj~iIuu9 ISJ4Go 1037 OSN 0S049S~SNt~67t~9                                           — _. -       p         r’’1     /:---                                         -
                              /RF8JAISOF 4/0S/~2                   .-              —                         —              — #__                                                                           —                     .-   -
        09 052014             GoJ~tFr~JI /R4f Ni 1269542855             -                                            —      -                      -            ~4Q4                     81750 09052014          -           V196’834 16
                              (JR INTERNATIONAL ENTERPRISES EtC
                              DBA Il-IRIVE INTER ACI1VE OR tOGa                                                                      -
                              512W800N
                              OREM Ut 84057 3746
                              M’fiejIun9 SN 065562 OSN 05388flSN 0389606
                              1R~8/ATSOF 14,05/09                                              -                                /          -                                                                    —

       09~O5~20I4             Zohjqng,auftrôg a-bonkrn9 ~Anzo1iJ BuchJrnac,-I 2/ P~f -Nc J2o~4o991a).    -             -                 94~5~33           --                    -              0? 0&2014                    1’ 196’OTó aa
         --                   BeI~I0ng e-bonktng / bI Sr 1249409918              —           -  — —          ._—                _-                         4-               —-       —                               —        —
              -               CUCgSUREPAYMENTSI_m                                                  6~~59i3          Cf QQQ                —                         -                       -                            —

 [..                          SUIrE3. GRAND 8AIt8USIP4ESS PARK                 _       -           r     -                                             -                                                    -            -
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 66 of 212 PageID 1996




                                                                                                                                                                                                                                                                                                                                                                             /




                                                                                                                                                                                                             —            fr                          —                       —
                                                                                                                                                                                                                                         —                                                  —
                                                                                                                                                                                                                 —                                                                                             -I        ~                                 —

                                                                                                                                                                                                                                         -I




           -                                                                    —                                                                                                                                                                     8724500 02C32014                                         -    —             V290’275-99
                           urnNrERtnor4ALfMrEr~RlSES lit                                                                                                                                                                                                                                                                                                             —
                           t~A ~NRWEJN1ERACflVE OR G000
                           S12W800N
                           OREM QT 84057-3746-:            -.      :-                                                         -                     -               -           -            -               -                                .              -                                             .                  -                                          —
                           Miliei1~Jng 5Nt67108 05W 135471$ SEN 03575i1
                            ~PB/ATS0fl4/OS%02
  -p5O$~GJA                       Wffl4r1~6~4280Et,              —    5~
                                                                      -                                   -                       —                             -                                                                -                —         flj~ 02kL~~4-                                           ~‘

                                                                                                                                              <1-                                           .-               ~                                                                         -:---~:r~:
                              A~~veNTR4g1vgORdo~o F                                         — -                           -                   -:~       -                                                                                                                                   ..

                                                           —         —,                                                                                                                                                                                                                          -.
                           Mruej1u~g1SN.O670T9tSN b4e5a ~SFi03fl73f4                                                                      —                                                                              —                                                                       -                                             -
                           J€F8/ATS OF 14f05702
   3004 zota               EclaTunotbbnI~no/8tf Nt 1267912017                                                                                                                               psoooO                                                                        -30042014                                               I 201 657
                           MEUNDA BERRY                                                                                                                                                          4vo0
           •                SIlMkD1SON~t          --       ••.        . -       -                             -                                                                         -        -                                                               --   -            -                   -       -        •--                    --      -
                   -UsA..:                  .:.;..                          -                             -                           -                                                                                                                                                ••                                                                      -.        --

       -       -   -
                       -   oREGQNCl1T~~K97P45
                           MIItiItn~ CMI FIAt-         -
                                                                 -   -.             -
                                                                                        -   --
                                                                                                 --               - - -   -
                                                                                                                                                                        -
                                                                                                                                                                                                     -   -                   -                              --
                                                                                                                                                                                                                                                                          -       -.
                                                                                                                                                                                                                                                                                       --                           -
                                                                                                                                                                                                                                                                                                                         --
                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                          •-
                                                                                                                                                                                                                                                                                                                                                           -                 -

  40042014                  SoIa,wn~ &Ecnk’n~ 7 8d1-Nr I267S3X8~8                                                                         -                                         }~0~3&4 OG                                                                            ~0L420l4                                                1 209 1$789
                           aJC)SUPEPAYMEr~T5tJ~                                                                                                                                             ~-iOo0                                                                                                                                    -                             -~
                           JUlIE 3 G~N13 BAle BUSINESS PAW                                                                                                                                                                                                                                                                        —
                           1&kURflhiJ~           -                                                                                                                                                                                                                                                                                -                -
           —
  - ~?5042014
                           -‘&~tc4’rng
                            Go
                                         i4ccgA
                                   riflfRtl~1tl~6~7-859á4                   -                         -   - -                             --
                                                                                                                                                        -
                                                                                                                                                            -       -       -       -                                -               -                    83345.00:25.04.20f 4                             --                     ~~~6915T1.89.-




                                                                                                                                                                                                                                                                                                      SEC-SchranzM-E-0000579
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 67 of 212 PageID 1997




   *
                             tlFT4NTERPPt11QNjk~ ENTh8PR)sE5 tic    -  -                                       -                               -                               -    -
                             DBA THRIVE1NINACflVE OR 0000                                                                                              -
                             5I2W~00N                                                                          -                                                           -                   —
                             CPEMW 84057-3746                                                                                                                          —
                             ~Wo!Idng ISN 078268 OSN 066165 .SSN 0463548                       —
                             /RFB/ATSOF 14/04/25                                                       -

         ~U4 2014.            fc1rnh/~-t4it2$             ‘3a ~/          -                        P               -                   -           -                                    -4975~0 2504~2Q1 *       ~           85~66~ 89

                             uM      ~:‘z~                                                                 -                                   /
                ~≤~s         0M~1                       OWOOGG                     -                       -                 -;    -                       -                   -;                            -       -
                                                           -—         —       ;_                                                           -               —       -           -~   ~-~,-—         --                    -        -


        —   —      -                             r..~   4054o29ss~c3B6I-,.~/,..~                                             ,-,                               —               — :. -.                               —-~~     r
                                                                _~‘-_                                                                                                          ~




        22fl4.2014           Zohlungrnultrag cb~nk~n9 {Anzahl 8udwngen: 2 /Ref.-NT. 1265833884)                                                        2o~oao.oo                                2204.2014            P280.676.89
                               ~ - - -. .                                              .
                                                                                            . 11’ODO.OO
                                                                                               -

                           • 41) ~DlS~l4.ST.      .


                       -    .~0REG0N C(tYçO~ 97055 .        -   •:.
                           .r~’iMT~MT             --._    •-•      •-                  --. -                   —       -   . -




                                                                                                                                                                                                        SEC-SchranzM-E-OQc
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 68 of 212 PageID 1998




                                                                    - - -‘                     :-   /       -,                                                                                                  -                             -        7<-

                  --          PB ~4NWftACtV~ ØR eooa-          -                      2-                        -                     -               -       —       ~-:                                                                             -.
                      -       ~512~68G~N - -        -~-~--~-                                  -~                          ~r-_~-                                                            -           -                                                        -
                  -—          O4xB40S4746~                -                      -        --                t’.                       -                   —,      c~i—                 -~                                                     -   ,-~
                              MiPMgnss~r103fl01 05$ 030 Q$5bfb~S5~b6                                    7                ~----~—--                                                 —                                                    —<-       / -      -t            -


       2)04 2014
                  ~.-         /nBJAISbFIAi’frdfll’-
                              0vbchbft/~f N’ 12636W416     —
                                                                                      -x  ——
                                                                                                                -       -2-       -                           2   —   ~
                                                                                                                                                                      -       340,{
                                                                                                                                                                                                        —           -
                                                                                                                                                                                                        1465.00 1t042014
                                                                                                                                                                                                                                --~                         —                         -   -
                                                                                                                                                                                                                                                                                 12I8’231 89

                              liFt INTEi~F~AiI0NAt EmERPRISESaC     -                                                                 -                   -                                                 -                                 -
                              OBA HRWENT~RAc11VEOR 0000                                                                                                                        -            -       -
                              stzwsoo~1                                                                                                                                                                                                           -
                  -           OREM lit 84057-3746                                                                                             —                           —        -
                              MpIieiIurigISN 0284180SN 02)594 SSN 0)55152                                                                                                                                                       -
                          -   /RPB[AISOFI4/0A/18                                                                                                                                                                    —

       404_2q14               ~ fl650292?S —                                         7—                                   ~-iooà                      1j0O0O2~                         —                                                l~O42&M                                  1’2b
                      ,~_‘,.                                  —--~//                          —~                        /~-.-                                                              -7;.--

                              tucduRAvM~4w1fb-               ~    ‘-7            —-                                                               -           : --s,                                                                      -                 -,                   --
            - -       I_SVltz~GaA~jli BpJE~USW)ESStARt
                                       —                                I    -       ~                              -         —-          -                    .4~
                                                                                                                                                              __-~—r. -___z                             ~                                                  7 - ~-
                                                                                                                                                                                                                                                                - 7

          ~                                                       t~__7--s:--                               )ç ~~~—4~         _~_~t~r~t
       t~ 04 2014 E3ytd,nIt / Re) Nt, T~64S06~47                                 —                                 Z404 5798000 it 042014 -                                                                                                                                  —   V326766 89

           —       —          11)1 INrERNATIONAt ffNTERPRIS)S tic                                                                                                                      -                                            -                                -
                              PSATHRJVC1NThRAC11VEOR0000          —                       -                 —                                                                                   -                                                           -
                              5l2W~00N                                                                                                                                                                          —
                              0RfM0184057 3746                                                                                                                                                                          -
                              M4Gblg 1MW 2014041) B)00C0~C0066B7                                                                                                  —            -                                                                                                  —
                              /P.FBJATSOF 14/04/li                                                                            —                                                                             —       —       -




                                                                                                                                                                                                                                                            SEC-SchranzM-E-000
         Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 69 of 212 PageID 1999




                   ~i ;;~;~_         WtJNT~bJATr
                                                   tt~~~t44       ~
    -.
    :‘~≤~                                                               —


/                                            ;iSN ~ r
I         -    .   ~                          OF litfPAt
    I.’




                                                                                                 ____________________                                                                               _________________
                   V3Q41O1-%        ~                             ck1r,~&fri1 Rcf~4r   fl~_.,_—- J3)—~           _-~7~i-~7       ~               t27             -           --                                     I’19~p       91   J
                   -                ~-~cFos1un~-bon~)M/RtF N~ tujOqslfl          — —       —                                         —                       —

                            V     ~SjJlTE~,GRANDtAtUS1ts~5S?$~K, —~ -                             2944&27                                                    ‘ç r,_
                                                                                                                                                                                                                -
                                                                                                                                                                                                                    -
                                                                                                                                                                                                                        $   -—

                                -   t4AURfflU~            -                            WOo-       --.                            1       -                                                          -       -
                                    Jci1ftoiWn~ t.V4~ CPA         -~, -- -.       -    -                                     -   6-      -   -   -Z    - -                                -   - -               -

                                  - ~I~~~e-banking /Rei-Nr~ 126~bO4-91?—        —                   -                 ‘—t        -—~---                              -       -       -—             - — -       F
                                r~ ‘~ORE-HbN0USV
                                 — IMtc)IujGS0W~3tER AOm ~iJI~ CLUB,
           -       -   -~                                       - —           -                                         -            _                                           -
                        _                                                   U                           bOO 09    ~                                    -                         -        -             -

                                     NSCF~NZ       --                       -              -             -             --n-                                              -                          ~..




                                                                                                                                                                                                        SEC-SchranzM-E-0000582
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 70 of 212 PageID 2000




 31.03.2014   Guischrift   / Ref..Nr.   1261554027                                                                                                         84’125.45 281-3.2014           V203084.I0

              LIFT INTERNAITONAL ENTERPRiSES tht
              DEA THRIVE NTE~cuVE ORGOGO
              512W 800 N
               OREM UT 840573746        -     - -                                            cl/
              ‘MiIIeilung ISN 08438V0SF~IQ64694 55140457160                            -
               /RF~/AtSOF 14/03/28                      -                                          —

 26032014     BanbOn&~g7R~*                        I   0746826-~            V              ~t- “~                                        28M600      - -              6:G32QJ4~.”1                      -

                    —:—‘~-                                 )Y’~_        A’                         ~                   ——               —        —
              MEUNDABERRY ~.                                       ~—~:.--(                -<--S.-                          -
              4IIWDJSQNST                      ~                    -       r        o~                                                                                                      -
              1J5A~   —   E                                                          c.Z      ~~-t’                     -
              QgEC~rqp~oL~70gS—,                       -                ~                      —tc-                         -       -                                   -             A
 25032014     Belostung e-bdn~In9       / Re(41r   126087.~543              -—                 —                   -            -        65’OOO 00                  25032014      -       1947’804.65       -   -


              c0cKsuaPAYME~rrs LID                                  -
              SUITE 3. GRAND BAlE BUSINESS PARR
              ?MURrnUS              _                                            -    —                            -   —
              MiIleIIuhU WACCPA —                                       -                                -                          -

 20032014     B~io~IpI~a SdLlkInb /RocNri259685049_                              -~j)t                 ~r’)   ,~                        ‘83300




                                                                                                                                                                              SEC-SchranzM-E-0000583
 Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 71 of 212 PageID 2001




                                                                                                                                        _____
                                                                                                                                                  —   I
                                                                                                                                                            —     I

•..~.-‘-,                    c--i




          13.03.2014             BoIa~itig&h1dhg/.ReE4tl2SS725123               -           •       •   •   •           5344280   ]3O32014      119020965

   -   - - -     -
                     -   -
                                 .CUc~sURE pAY~E~4Tsh~
                                               ~AiEBUS1WESS?MK      -
                                                                           .-
                                                                                    -
                                                                                            -
                                                                                                    ,• - ~      - •.;


                             -   MS--   :i~4Cö AtCC&A..      - -.       ..-.            -       -




                                                                                                                                         SEC-SchranzM~E-OOOOS84
    Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 72 of 212 PageID 2002




—                                                SN 063971 05N 0       w, ~N UJ                 ~2
                                   —   /RF8/ATS dM4/0~/l0 - -                                                                 -                       —                     -                                                                                                     -            -

     04,O3Z~ti Belo3lijng4ba~~N742b-JM%M                                                        .-~                     .r-                       —           2,..-        —    ~jr~Y~Ø~0G.                               ~             -                -       fl7~2014                                       —


     :cUcà~EWMux,q~ .L>;4.~.t;c?
                  ~                              kbl93A1US*SS4Rt~ r~*~c
                                                                                                                         ..~
                                                                                                                                      ~
                                                                                                                                          ~
                                                                                                                                                                                                             E,2;-’ ~
                                                                                                                                                                                                                  .—~-.                                          ~—-~‘--~
                                                                                                                                                                                                                                                                             -<                  -7                                   -


-    .‘--M~e4~g;A               CIA     .,~--z’_                                                      ~~-_-               t2~,≤r.~-ta ~ ..‘~ç                                                                                                                                                                           .

     28.02 2014 Gutschnftj ReF.Nr 1256791799                                                                  - -                                                          -~                        -                                  6914300 28022014                                                                        1’1~5I6405

               ufETINTERNA11ONAI EN1EkP~ISES UC - - -                                                                                 -                   -                                          -       -
               DBA TTIRWE Ir1TERAC~lVE OR GOGO                                                                                -                                                                                                                  -                                                                          -
               512Wfi00N                                   -                                                                                          -                                      -                                                                                                                                                            —
               OREMUT840S-3?~46            -                  -                                                                                                                                                                                                                                                         -
               Md~oiIung SN OäJO08CSN 065176 SSN 0433868                                                                                                                             -
               /RF8/ATSOFJ4/02/26                                                                                                                                                                                           -                                                                                                                             (
     2Y022dU ~                                        -    ~-—                                                                        —:~.                         -            —       ~e6toth                           .                              J4bz2o~4                                -                          VuI6~01905
          /  -      —    -           S-        -  ~                                                                                       -,.)4~-                                                        -             ~-~_-                                         ~                                                  _                 -           —

            _,MEUNDçSERRY          .--~      /          -                                                                     ~-                  —1-                               ~.                                              —                    “
       - /     411MADISONSV             -          ./     - r~ 40b5                                                                   -X---~                   .p.                  :.-t-~j--~-._.                                           —                   ~~3_                 -    .~.              -
              -       -~               ~JSA                                         .                                                     -~tt                   ~                      --                   ——                                          -
          -                            OREGQNCOYOR91Q45_                    C                              ~.S                    ~       ..~                                                                                                                                                                       —
                                       M4ldunjcMt?MT-                                   /             4-         —                ~                                                          ~t                        ---                               ~-,                                                        —

     26022014                  -       Bdasiun9 eb~nkhig /Rei-Nr 1255856627                                                                                    -       -                3~7o4j5                                                                      2602 2014                                                      ‘T≤601905

                           -           COCKSURE PAYMENTS 110                                -                                             -                                              -       -                                                               -                                                                                -
                                       SUITE3GRANDBAIE8USINESSPA!iC                                                                                                                 —
                                       MAURITIUS                                                -                   -                                                                                                                                        -                                                                  -
                                       Miffc~lung ~AMC CPA                                                                                                                                                                                                                                                                                                    —

     2-V022014-                        Gutsckri(t/~L$r   12550~-â06                                                       —           —       -               ~V           4~- ~                                       -                     54I~5 1~Gi2O14                                                                 1118972320

                                    1JpTINTERNA1lONAtEIitE~ISE$LLQ                          -          _.               ~kE~4—~-                               :-~                                   ~—                         -
                           -           DBAThRfiEI~gRACflVEORGO~O                -       .~- -- —2                         -       -               -                                              *-t             ‘-~       -~           ~-                   /           -                 -                                    -
                                       ~uweooN                            —‘ —  —                                                                                                                                                                                                         --                                                  -
                           -           OREMJJT84OS7,3746                                                                                  I                                                                                                                                   —       -                                              —
                  -                    Mdle,Iun-’ !SN0692l5O~t-I05?575SSN1O39°423                                                                                                        ~/                                                  r                                                     -
      -                                /psprAnc~.4/nQJ21           -                                  __C   .v—~                          -~                                         ~                            —                                  -               —                                 --




                                                                                                                                                                                                                                                                                          SEC-SchranzM-E-0000585
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 73 of 212 PageID 2003




         20.02.2014   Gut~ckrifI/ Re~Nr. 1254680539                                                                                                                  66830.00 19.02.2014                                                          p190-31455

                      lIFT INTERNA11ONAL EN1ERPRJ~ES dC                                                                                                                          .                    -                  -.
     •                DBA THRIVE TNrEa~CTIVE.oRGOGc                                                                                                                                                                                                                    - -
                      5l2W800N                     .      ;---               .340A                                                                                       .               •.•.                      . -   .                        -
                      OR~MUT840~7.s7.44        . -        •:                      .   .                                                                                              .        .                                          .•
                      Mitteiluog: I~D20140239B1~GcO1C0l 1623                                                           .                                             .                   .   •• .                                    .
                      /RFB/ATSOE 14/02/19             .                                                                                                                                           .        .             .                    .            .       .

         1902 2014    Zol4ungnauftrag e.6ptibng (gnzalJsuckungen..2/ tef4Ic1~516005~9)                                          l2r632 22                   —                                 1~ 02.20~4                                              1231484 $5
                —     Bclasung.Earbgf4cl.Nr 12546p0570                   —  I                           -         -.           •-1 —
                      dJCKSUREPAYMENTS LTD                                                          -                                  -
                      51JI7E3 G~NpBAIE8Us1NE$SPARK                                        S5000~00.         -
                      MAURII1IJS                                                              —                            -
                       M4TaiIung $&~C CPA                                                                                                           —           .-           —

                       Bclanlupg c-banking /L14k 1254~00572                                                     I —                                                                                        —                                           —       —
                      ))(tMRKEflN~LLC                               -         A                                                  -              —       -                                                                     -
                      2657WJ~D~L1PAR~~233                               ~                 66’~a2a2                                              -   -                                                               -
                       HEN0ER~bN MV$2074                    I                                 -•.                 —                        .-                                                                  —
--       •.)i    .;‘.~..MiltoiIuqg;C~J.P~J,   ~•.                   ~-;~L~Z::.~-5.            ~                       ~                ;;~,:~t;~:.                                                        ...r,;              ~u.,                -




                                                                                                                                                                                                                     SEC-SchranzM-E-0000586
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 74 of 212 PageID 2004




    J7,0fl014 ~GuT~fl.
           —       -<—~                          ~                                          ~‘-“-~i-~~
                                                                                                                                        7

                                                                                                                             ~It~

                                       ~?                            --     -         j~2-’~?t                    ~                     -~              -.-              -                                               -
                   MflteJuhg J$N0r     O$~t06D~~S~F-40422173                            -;                                                                —                                                          —
           -       /RFSJAT$oF14/~,4~.              —-‘.                     --~--4-          —           -~               _j                -           -       /                      —   —                         -       -
    11 b2 2014     ~cIo≤iung bankih9J Rd-N, 125~249483                                                                             geooo 00                              Il 02 7O14                            T’194’245 fl
                   CUCKSUREPAyMENTSLm-                                                                                                                               -
                   SUITES, GRAND BAlE BUS[NE~ PARt                                          4W
                   144(JPJ11US                                                                                                                              -
                   Minolun9 MMCCPA                                                                   -
    1092201-4      G;1nfl/Rtf~1~5~717jeç             --                          -,              ;-c,                   --                      -               4!ZftO00 l102,~014                             128Z24577
       —                   .,     ~                          —                                   —       —        .-._~            -,               —   3       —‘                                 —                         —

                   TRADERmp—~ -~     ~                                           -                            -    :-                                                              -                       -         -
                   t~0ENTat%ER~4~BOfl46          —-      -            -_-        ~-                           -                                             —   -   -i       -:-                       -   -
               -   MinaiTun9 /RPB/H014p~ t06198flrf/ThNO~Cg 20140-                    - -                                      -                -       ~-~~--‘:                                                 -
                   102~’             ~_‘_CP-~_       —           -                    --f--,_                     —~                                            ~-_                            _




                                                                                                                                                                                                                                 I




                                                                                                                                                                                           SEC-SchranzM-E-0900537
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 75 of 212 PageID 2005




      0302 2014            BcIoslun~e.haok~ng / Re! Hr 12520281 21                                                                             2500000                                                 03~022b14                          1 ‘2~4 I â527
                            ISLAND ~ESORTINVESTMEHTPARTNERS
      -           -—        POSOX4S6                              .-                     :                .                                        -       --                                               — - .               .   - -    --       -
                       -   -WIILJM4STQWN..NEW JERSEY 08094..            ..                       . --.                   .        -            -                                                   -    -      -       -.       -

      31 ci 2014.          &i*iiji~i Re!~& i251fl61ø t~ —                                                —                                                                        ‘~   V325 OO~2l ~flOl4                                  1 259~T85fl
                                                        -                                r                                                                C                            I                                                        —
                           Uff)t~RRAflQM~U~kp~SE$Iit               ,.   ;?.Th.,:                                                                       .S:~                            ,.
                                  ~                                                                                           -                            -      -                    .~                                                  ~                    C


                  ~                                                                                                          ‘.                                 c~-.e~                 ~c.j.                ~-:-
                  ‘ itci[~rngflSB1 062266-OSN 04&83455N o32544a—                         ~                                                             -              -       C         -: —                   —                                            -   -

                           J$FSIMSOF-14/01/St-/                                                          I::.-   —       -            -                                   -                t                                        _____




                                                                                                                 —                                     -                  :-               8J’tN            Ul,4U1     -r,~;-- I-~                          ç27-
          -                1RDERXP~r~’V                     -                                                                             -C                                           zt._        ‘--         ~-           I---

                           1RIDEHJiCHAJ48ER$POBO~U44            - -.         —                   -~                  -       7        -                                                        -                                                        -
                       MitIe~biris7RE8/H0f4013l6I9I&97/7SERVICE~EED                          5
                       ~~MSEt7013~             C            -                    Cl. -       -~                          --                            -~~~‘----                                                                    -:---
      31012014         GoWônft/RoF Hr 12S~349723                                 --                                                                               -                8229500 30012014                         -             124328277
      -       .        ~                                           -                  ~&0A




                                                                                                                                                                                                                     SEC-SchranzM-E-0000
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 76 of 212 PageID 2006




                              5. ...800N
                 —            VRE?~UJT 94057-3746                                                                                            —                       -                 -           -                 -
    —-                       jAifteiImig ISN 0747flO5F-L O5~755 ssN 0412549                                                              —
                             -/~F~/ATSOFi4/01/~0                                         —           —                                                           -                     -                        -




     24.01.2014               GisI,chrifl / Ref..Nr. 1249696547                                                                                           94745.00 230I.2014                                        4472987.77

    —                    -   EWflNt~RNA1i0NALENTfRpRISESkc                              —,                                                               — -
—                            D~A ThRiVE NTEPAaTVE OR 0600                               -~
                             5J2W800N
                             0REM0T840373746                                                                                                                                                   —
         —                   MflIeiun~ ISN 07479705N 064306 SSN 0432950
                             /RfB/ATSOP 14/01/23                                                                                     —




     2201 2014                BoI~~tung o-b~nkrn3   / ReF-Nr 1249379509                                                     36000.00                                         2201 2044                              1052835 66
—   —                         ISLAND RESORT1NVESTMENT PARTNERS                                                             — —
                              P0 BOX 456
             -                WIUJAMSTOWN, NEW JERSEY 08094                                                                —

    2001-~01A                 QuhchnEI/Rqf.Nr 1248631562                                —                         —   f t”~    ?                         ‘~23&~Qi7Q~20j4                                            I 088’8356&
                                                                                                                           j~~V~jt                       -~                                                                  —

                     4       IJFT4NTERftk’IIONALENIERPRISESaC                       -        -   --.r’*~ \t~4~-                                     ;_    -:    z-           -~            -
                             baA3HRWEIN~RAC1WEOE0OGO                                                              ~
    -Y           •           -sx2weooN                             -   -
                                                                           ~.   —                -            -
                                                                                                                      4t~~#:-c-              L ~,
                                                                                                                                                                              ,                        7,
                                                                                                                                                                                                           ,-            -
                                                                                                                                                                                                                             -

                              QREMUT~4Q57-3746                                      -                     ~                                                      ,       -                         -
                             Miltoilong IS~J 076337 OSN 061055 5SF4 043109$                              —~               ,-Z~tf     ~    4-                   -—---_                  —
                             zREB/r~5Vr1401/                    —                                                 /   -     / ~-‘~tc                                 -            _-       -       -   —                         -
    2001 2014                OutsohrpEI/Pcf Nr 1248631549                               t’W~                                     -            -     -     7719500 1701 2014                                         V085’60066




                                                                                                                                                                                               SEC-SchranzM-E-0000589
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 77 of 212 PageID 2007




  T
                         LTFTIHTERbLArIQNAL LFLTERPRISES Lit                               -       - --                           -    -    —
                        DEA ThRIVE 1NTERACTNEOP~GOGQ                                                                                                            -
                        512W800N                             -    —        -
                        OREML)1S40514746                                           —       —
                        M.iteilung l5NO762~2 OSN U610IOSSWC4~0~40      -
                        /RFB/ATSOF 14/01/17                                            -

      0801 ~D14         ~                                       ~:!-~s~ c
                                                            t~F-4              ~                 -~:~:—_;                     ‘   s44?sooo7or~2o4~
                                                                                           ~fc~_~                                               ;7~-~~;
                    —    DB4ThPJVEfttrERA9WETb)GO~O /__ ~                                      -‘,-__-;                                         —                   -   -
                        -Sl2W800N~--—                                                                                                       ‘~rv
                —        OR~MUT8405$~6~                -;
                                                                                                 --
                                                                                                 ‘—
                                                                                                       ,_?,~
                                                                                                              -~,°                —         Z ~
                         MiIIc’Iwig ISNtoO2BJ dSl-Q497~6-SSM 03~l293   :~~7                       ~-          -.                                  —         -
            -                                                                                                                                                   -
                                                                                                          -              --                                         -       -~
                         prR/sTsofl4/olJ0l_H~~ r-: ,/-- cz’                                                        - -                -;-             ~-t




1


                                                                                                                                                       SEC-SchrarizM-E-9900
     Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 78 of 212 PageID 2008




•1




                                                                               iwr~€~a~;~, 5.â3                            tc!t2
     3)122013     0ui.chnh/J~eFNi 1244706541                                                                                             :s.845o..30.12so13,,..   .   953937.62

                  ~1Jfl INTER Aflo[’~AL RpRi~Es.a~.:        --         -                               ..—..   ...
                   0B4-THRWE.INIWACTNEOR.GOGO- .                 .,.           :340A                     -                   .       -
                   512Wt0Q:N.              - . .- ..- .           .        .    . . ..-~       .   .     .           - .         -
                  OREMUr840573746
                  Mdl~’Iung 151’) 082742 OSN 065288 5SF’) 0462488
                  /RYB/ATSOF 13/12/30                                                      —




                                                                                                                                                                          , dj.5

                  tDcksu~E PWMENT5 lip                                          —Ic
                  SUIE 3 GRAF-lO BAlE WSINESS ?A~K
                  MAURnIUS ---.. . -     .-. - ..  .      ...
                  Miiteilung A~4CCfrA

     24.12.20)3   Gulschrlftj ReF-N,. 1243357391                       34 al                                                             32445.00 2312.2013           924448.75




                                                                                                                                                              SEC-SchranzM-E-0000591
        Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 79 of 212 PageID 2009




                        (1FF NIERNA11ONAL EHTtRPR~Es LLC
                        DSA ThR~ l~RA~~0R O0~
                        5I2W8~~
                        o~Mig84037~a746.:        -  .
                       -M(n&1uh~ (SN 085517 O~N 070526 ssrq050334g
             .._;:~*/RE~4ATSOF13/12123..:             - .~                                                                                                    . . . -                                                               . -                                                                                                        ...-
          ~Th V225T3            gt~-bchjtRcP4r32a2S66~8                                                                                                   /      -                              .z22~l3~Q7(                                                                                                      /                              Ø~t3~01~-~                                         —                              sc2ao3~s
                                                                                                                                                                                                                                                                                                                                                                                                                                  ‘f
                                                                                                                                                                                                                                    7- ~ 7;,
               I                                          .2        ,--~                          -                           L~J,o.,                                                                   -                           ‘              ._                        —           t0                                                                                                        /                                                    -

                                  ,2Ø741LLPAV~3                                                                                                                                     -           -                                                                                                                                              -..      .-        -


                                    Miäc,W tOMM~SO~7M%4Er4r                             >                                     -                                                         -                                   -,            -                     — -                              - -                                                                              - -                                                  —I
                                    t3UbI.dEt/Rof..Ni~ 1242140547      .-   -   .                     .                                                                 .                   .                                                                  ._                        7O’34~OU .17.12.2013                                                                                          ..                 .       ~14’0loi2                     -



(              --                  BET INTERNA11ONAI EMTRñJSESttC
                                   OBAThRWEJNrERACUvEORt000               .
                                                                                .                                                 .
                                                                                                                                              .
                                                                                                                                                              ...
                                                                                                                                                                .                                   .
                                                                                                                                                                                                                                                                ;
                                                                                                                                                                                                                                                                 .           .                                                                                                                                      ...
                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .       .
                                   512W800N             -              .      .                           .           .                           -                     .                                                           .             .-                                     -               .                                 .                     ..                .       -                    .                      .                .       -
                                   OREMIJT 84057.3746       - ~.            .                                 .                                                                 .                           .                   .         -                              .                       .                                        -.                                  .-                                                   .       .-
                                   MiiieiIun0: ISN 060479 bsw 049391 SSN 0SS40~3                                                                                                                                                              .                                      .           .                       ..       .                         ...               .        .-
                                   ftFB/ATSOP13/12/17         . .        . .                                      .                                                                                                 .                         .                .~                . .                                             — ..                        .            .                        .

          10 1Z2013                Gukâ~rjhJW’N~ 1240466fl1                                                                                                    —                                                                                                                         ~V39soO                                               C~2 2tT3                           —                                               843 t73 82
                                   VE71bRt~Rt’t4110NAt EJ4TERPRISES (IC                                                                                                                                                                                                                                                                                                                                         —                                   -
                                   D3Aj}jRIVE INTERACUVç OR ~                                                                                                                                                               /                                            7                                                                                                                                                        —
                                   $I2WZGON                   -                                           -                                                                                                                                                                                                                                                                                            -
                                   OREM UT140574 146                                                                                                                                                                                                                                                                                                                                                                          -
                                   $Iftokipg (SN 07312~ OSN 058171 SSN 0422246
           —                  -~   /&B/ATsOF 1.a112/09                                                                                                                                                                                                                                                                                    —

         b5.12.20)3           -    ~(oshzn9 e-~onking/RaL-Nr. 1239814848    .                         .                   .                           .                                                 80’00~00.                                          ,                         .               -                   -                .~5J2.2O13                                   ..-                                        783’276.82
                    . -             CUCKSUREPAYMENTS LTD          .                                               .               ~.                                                                                        -                                           --   :               .               .           ‘                              ~                                      .            .        .

                                    SUITE 3, GLAND BAlE BUSINESS Pfi~K                      . -                                               .                                     .               .                               .             .-                                                 .                                     .        -   . -
                                    GRAND 8448, ~AURl11US        .                      .             .-                                  .                                                 .                   .       .               . .            .                                                             .                -                                                .           .
    —                     .        .Mill&Iong: MMCODE CPA                           -        .                                        .                                     .           .                                   .                      ~.               .            .       .                       .           .    .             .       .             .                                                                         .




                                                                                                                                                                                                                                                                                                                                                                                  SEC-SchranzM-E-0000592
.-                                                  ;/.         --M8ieiIung:/BflIAT&OEUt12/0~--.r
                                                                                    cOM)A1S$IONIAYkENT
                                                                                                     --.               -   --:7
                                                                                                                           -                 .            - -                                                                                                -               -:,               :.~ ~
                                                                                                                                                                                                                                                                                                   --4
                                                                                                                                                                                                                                                                                                    -  ~                                                  r:.   --:                                 ~
                                                                                                                                                                                                                                                                                                                                                                                                    -- - K -:~-~~.—:-3-
                                                                                                                                                                                                                                                                                                                                                                                                                   -- ~-                                                                              .            -~




                  Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 80 of 212 PageID 2010




                              03.12.2013                                    GuIscluiFtJReF..Nr 12W320293                                                                                                                                                                                                                                          1799500                               02.122013                                                                                     8831932.69
                  —           -                                              UFtINTE~I’tktONALtNEPnjSESU.t
                                                -                            bEA t1{RIVEiNT~RAC1WE OR ~OGO                                                                    i4t~4                                                                                                                                                                                                                                                                           -                                                   -. .-              -   -       -

                                                                             .512W800N                                                                                                                                                                                                                                                                                                                                                               —
                                                                             OREM4JT 84057~~ 746
                      —                                                      Miffeilung ISN 07S07ô QS1’l 064lS8 S~I4 O46S99~                     —
                                                                            ~M8/A1s OF 13/.12/b2: :. -- :- - .                                                                                                                                                                                                                                                                                                                                                                -                       -           :.       - -   -           -

                          -QZ3~49T) -. —Gv~fjftJ ~d~~q{ib&cY®a                                                    —                                                                I                                                                                     -                                                                                ~oti5b                        -~          1Z20                         ~.                                               i6~937 69
           o~hERNfiog~wlT~pe%ae-             -  ‘C          -                                                                                                                                                                                    —                               1~                                                                             -                                                                                                                         -                       p
     ‘0B$RPJE1RtE~&c1W~.O&cOGQ              --       ~.& -                                                                                                                                                                                           -           —.               -                                                                             C
      S32W80Ot4         ~             7                 ,
     ~                                         ::.-----,.,                                                                                                                                                                                       ~
      )AiIte~Iong~JSN059~6~O$W0Ø9aI SSN 0369020                                                                                                                                                                                                                                                                               —               .


                          -2&11:2013                            -           GuJ thdhlRcF,’N’r, 12~76I93≤~    -                                   --       .           --               .                                                                             .       .        --       .                                              .~‘?9s:oo~.11:2ol3                                                                                     -~                   -           865~432.6~

                                         tifT 1NTEftNAflOMA~ ENTERPRISES itt
                                         OSAThRIVEJNERACID/EOR-G000
                                           --                           -                                                                             -               -                                             .                            .                                                              .             .       .           .                 .

     -            .       .. .
                                         412W800N
                                         02EMUT84057.3746                . . . . .
                                                                                                                                                                                                .
                                                                                                                                                                                                                        .                .
                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                             -..
                                                                                                                                                                                                                                                                                 .                     .        .
                                                                                                                                                                                                                                                                                                                          .                                             .
                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                 .                   .           -


              -   .                    - M~ftaiFung. ISN081M9 OSNt65643 SSN 04752 to                                                                                                                            .                            -                       . -                                            -                                                       -                                                                         -                       -                                        -
                               - -       IRF8/AISOF 13/11125 --                -                                                             -                    -                                                                                              -               --        -       -       .                              -                     .                               .            -           --                          - -                                          -
                           19 11 2b1~, 3~Jp:Iung ~bqhkln~/~of4qr i~a655oo56                                                                                                                                                          .                                     48.456                  t~                                                                                   j.911 ~Ql3                                           ,                                        8-168a769

                                                                            JI~JA4PJ’E11I4GlLC           ‘                                                                                                                                                                                                                                                                  -‘
                      ~C-y~;-                               ~                                                              -,                                 .               ~.            ...                         ~.‘..U                                                                         - -:-~t-                           ~‘--~..c                          .~                      -;-~~--~                                                                                  -           -
                          -                                 NENDE~SQH i’M89o74
                              IY 11.2013                            -       G.iischi~hfReLHr.-I236456236         - -            -                                              -                    -                            -                                                                                                            .25134500 18.11.2013                                                           -   -                                    -               865293.87
         - -                           -                -                   UFTINtERNATOr44L-t~TERPRISES at                                               -                                             -   -                                                    -                                     -                          -   -               -                             -                                -   -           - --                                             -


                      -                -                                    p~AT~IVE1NTE~AqNE~RGOQO                                 -   --                                                 --                                -                       -                            ..                       --       ---                                    -                    -           -                                            -                                                                    -

         --               -       --                -                       512W800N             -                 -       -            -        -                        -                                                 --                           -           -                                                                                                                               -                                   --               -       -               -




                                                                                                                                                                                                                                                                                                                                                                                                                             SEC-SchranzM-E-0000593
            Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 81 of 212 PageID 2011




                                                Q~ i-uioqtJ~/4/4ö                                                                                                                                                                                                                                                                                                 --
                                                MittafhJnu:ISt~O73OB1 OSN 058615 S5N0424302                                                                                                                                                                                  ..                                                                                                    .
                                                /RFB/ATSOF is/il/Is                                                                                                                                                                                                                                                                                                                                                                                                            -

                          141i            2ola_ 1$r4tIfl/RoT~Nrfls54l52a -                  —                                                 -                                                                                                                          -                                     —                 —,. ‘“-                                  3&O9-5%,~ø~2G1~3                                                                             —-                                               U9t4a87
                              ~
                              —
                                            :YQr1jti~f4AflP,~{~J     L—   -‘
                                                                             ~j&t~~—    -_
                                                                                          ~..                                     ~‘-:---;~-~--Ø~: ~
                                                                                                                                      —                                           /                   —                                          ,-                                                                                  ,-~,
                                                                                                                                                                                                                                                                                                                                                              ~;::t~P~~c                                            .&_t’~~~2                                                  rf;~/                                             ~                                   --                   - -

                      -                                            pMlvEltJltRAcuekGoGo                                                       —                       -               - C                                                                            -                                 C~-                           -                   —                     r                                        -
                                                                   5J2abON                    ~                                                                                                        -                                                                                                                                                                  -V                                                —                                                  -                                    -                        /
                                          -                        ORR&1JTh05Z3146---~            /—      -                                                                                                                                    -‘                                     -~                                         _/~-c,                                                        ~_—‘~~                                                                      —-                                                                -
                                                                                                                                                                                                                                                                             2-;~~/~r-.~                                             ~                        -.~                                      ?                                    4>                     :-:--:-~..                                                                                             -   -       --
                              —           -                        /RFE//~t≤bf n/fl/I;                                                                                            — --                                                                                                             -                             —                                                         -                                                                                                                        —                        —           —
                      -08 1) 2013                                  teinslung elionking / Re144r 1284881162                                                                                                                                                                                                     15’ObO 00                                                                                                0611 2013                                                                                       80585387
                                                                   fSLANO RESORT INVESTMENT M~TN~S                                                            —
                                              --                   PO8QI(456     -        -                                                                                                               .-                                                     -                             -                                                                               -           --              -                                -                                                                                        -                                                -         -
            - -               -
                                      -        -
                                                           -
                                                               -
                                                                   y~1WAMSToWlq,-HEV(JERSEv0eo94
                                                                   MiPefl~,rg CpM~/J’MT -~                            -
                                                                                                                                                  -               -                               -                -
                                                                                                                                                                                                                               - --
                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                     -                           --
                                                                                                                                                                                                                                                                                      -                -                                                      -            -       -           :                                                --           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               —    -           - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -                —
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -


                      bs l1,2pfl                                   Gorscju,It/ fteT’N(t2~43~4927                                                                                                                                                                                                                                                         -~               49314&00                                      ~51~0’1                                                             —                           8~G%53 87
                          -                            -           ~                                              -                                                                                                                                                                       -            —                                                              -                -                                -


                                  —-t8ATHRrVEI~x1ai~C~yEOkGOGO                                                                                                            -                       -— .                                                                                                                                                                     -~
                                     S12W8~0N                                                                                                                                                                                                                                                                                    -                                                                                          -.-                                                                 -
                                     028MUT84057.3746 -                        -                                                                                                      /                                                                                                                                  / —                                                                                                                                                                                    -                            /
                                     Milkilung 1SN02BI26-QS~’J020615SSN 01-51110
                                     /~8/ATS OF 1.3/11/04 —                                                                                                                               —                                                                                                            C                                                                                                                —
                        29 102013 QutuchrcTl/ ReF.Nr 1232679563                                                                                                                                                                                                                                                                                                           34’345                       00 28 lb 2013                                                                                                    ~7i 70887
        -             -          -   UFTINTERNAT1OtJAL ENIEflISEtIC                                                                                       -                   -       -                                                        - -                       -                 -               -       - -                       -                                                     -                                                                                        -                       -                    -
            -         -                                            0BATHRlVE~r4TERAC1iV6OEGOGO                -           -                                                                       -            -       -                                                                               -   -                 -- - -              —                --                                                -                                   -_:                                                     -                - -                     --                       -         -

                                  - 512W800N - - - -- -
                                                   -                                                                                                      -                                                                                                                  -                                                                                                                                                  -                       --             -
                              -     0R6Mu184057-3746c -
                                               -                                                                                                      -                   -                       -                            -          --                                                                   -             -                                                         -                           --                           -                                                                   -                            -
                        -         - Mifteluag- SN 072693 OSN 060046 SSN 0438582                                                           -                                                                                -                                     -               - -               -                                                      -                                -           -                            -                                                           -           -                    -

                  -      - - - - : /?~s/~1scF 13/10/28 - -                                            :                           -           -                                               -                :__-                - --                      -           -                                                                           -                                                         -                        -           -            ---       -            -                   -                                -       -           -

                      2810 2013 GuschpIi/ Ref .6* 1232243303                                                                                                      —                                                                                          —                             —           —                 —               —                                 1737 5V25 102013                                                                                                         —                   737’363 87
                                                                                                  —                                           —                                                                                       —_                                                                                 -                       —                -
                                     liFt IMIEPNAEONAL ENJERPRISES ftc                                                                                                                                                             -                                                                                                     /                        - —                                  —
                          —           OBA 111k WEINIERACtVE O~ G000                                                                                                                                                                                                                                                                                  -                         -                                                        —                                                                                        -

-   -                 -;---~:-.:-,-~s-12w800N~ -/-:-          -~/-                                                            -           -:                  -                   :~-.                    ~                                              -                                                                           -------~-----                         -½:-~-.:.~-                                                                       -~                    .-.~::...-:-..                                                            -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       SEC-SchranzM-E-0000594
.-:~,                                        /RFB/ATS-OF-13f]O/21
                                             PBATHRWEINWRAC3VEoR~a-.-~;~-
                                             ~                    0000 . .                                      .-- --               ...
                                                                                                                                     .- ..    .-..~.                  . . -~-~
                                                                                                                                                                             .               :.    -                                   -.....
                                                                                                                                                                                                                                            ~ .         .. -            .-                                              .-                    .t;t~.c.-....
                                                                                                                                                                                                                                                                                                                                                  -- . -:. .                          ..
                                                                                                                                                                                                                                                                                                                                                                                      .;                  .




        Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 82 of 212 PageID 2012




                                                                                                                                                                                                                                                                                                                                                                                                     _____ -—
                                 V           —                                                                  —                                                          —                                           —                                                                                            F            —.           /~                        •‘                                —        —       —

                                                                 —            _z           _~           —                       —                         —                —             -.                                                                                                            -
                           22 102013             Gtftschrik/ ~of-Wr 1231252029                                                                                                                                                                                                2984500 211020(3                                                                                                 735 626 SY                      —


                                                 uFrIERp~noNALEM~ppIs~s L[C                             -


                                                 512W800N                                                                                                                                                                                                                                                                                                                                                 —
                                                 0kEM0T340573746
                                                 M&Ilur,9, ISM O78G~ 4 051-4 b62526 SSN 04466U -—                                                                               ..                                 .                               .                                      --                                                                                          -.----
                                                                                                                                                                                                                                                                                                                                                                                                —
                                                                                                                                                                                                                                                                                                                                                                                                         :..   .



                           JE 1~i 20j5 ,6Mi1c1j9fl7fl-L~7 1~si0o~b87~-                                                                                                     .-                                                                                   - -                   r647.sfl                      réio 2OT~—
                                     —             ?—        ~       ~                                                                                    —                                       .—   —                                                                                                   —             .__                               —.                         —
                                                                                                                                                                  -                                                                                         -                             -                    -             -                 -                -
                                         -       W~eINmA-T1o~tAccotJr-4r                                                                                                             -                                                                                                                                                                                                 F..
                                         ~S12Wt00t4                      ~,                                                          -,       -           -


                                                 ~AIfle1   uqg   5N06162&CS1-4902L5$I’1034fl7p                                                        —                                                                                                                                                            —                               —                          -
                                                 iØJAa-oUr3/ioJ1w~                     /                    1       £                        —                                                                                                                  -
                           15.10.2013            bI~si&n~e~anwn9/goL.Nr. ~23036O481-.                           .               -.            .                       --                 .                     .                   ~                                                                               1SIb.20f5                                                                   704’i3a.8~
                                      iKM~RKETIN0JIC                                                                    -
                                      2657 WINOMIft PARKWAy 233                                                                                   -           .        -                                   .               -                                                 -~               .:                                          -                                                                                        -   . -
                                      I4ENDERSON. NV 89074.       -                                                                                                                      -                                                 .                        -                 -                        -

                                   :. ~ PAYMtNT                                                 -                           —                                                                                                  -   .           .                        .         .       -        -           -                      —                -            -        -.              -- —.                             . -.
                           1510 201.3 GO~cbriflJRof~Nr 123041aT14                                                                                                 —                                                                                                          33’09500                              ~5        1.0 20~3                                                          l4W593r22
                                             -                       -                                      -                                         -                                                                                                                                                                                            -                              -             J                   /
                                                 O3AI1-1RIVE1N1E~AdflyC                                                               -                                    —                                                                                                                                                  /                                                                      -
                                                 ~%W1N[UAI10NACCQIJNT                       -                               /
                                                    ~Waoo~4~                                        C                                                                                                                                  —                                                                                                                                                                           —
                                     -           OREW~LIf 84057-3746               —                                    F       -     —       -                                                                                                                                                            -                                                                               -
                                                                         468~0sl4o2o3l7.$sNowg615                                         —                       —                  —                 —                                                        —                 —                                -,                                                                      —                   F       —
                                                                                                                                                                           -                 :-                                                        -~                                      ~                                                                             ≤.~Z..S-~:-
        10LlsP~:_/;.SrCz




                                                                                                                                                                                                                                                                                                                                                           SEC-SchranzM-E-090059
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 83 of 212 PageID 2013




             19,llrl.3:                                          ~                                                                             .~          •           :.~4$456t3•..•.:....                                                                     /]9{~20[Pr
                                                         4A4~UTNGELc                                                                                                   -                                                               ,.     —
                                                          2657 ~4HD1~LtPAR1W~ 233
                                                          R6NDEP5b~’q NV 89074
                                -                        MIijoi~tG~$SI0N E~fMENT                  -                                                                                                                                                                                      -                           -
             19 H 2013                                   ~i,bchntt/Pc1 N, 1236436236                                                                                                                                               2fl4~ 00 38                                      2013                                                  86529387

         •
               •
                           --
                                        .
                                                    •~    Un-miia~iOsu~t ENtERPRISESaC
                                                          vaA1H~IvEINrERACI1vEoR~oGo                   -
                                                                                                                                                                           •.
                                                                                                                                                                                .   .
                                                                                                                                                                                         :        -                        -                           :---~
                                                                                                                                                                                                                                                                               •••- -
                                                                                                                                                                                                                                                                                - -

                                                          512W800N -                                                               . -                                                                         -

     -        --       •                -
                                            -
                                                    -
                                                          OREMtJT   8405?3746
                                                          MiUoiIu~g--ISN 0730~1 OSN•:..  -
                                                                                     058613 SSN- 0424302
                                                                                                   -                   -                                       -
                                                                                                                                                                                    ~-
                                                                                                                                                                                                          •--•.•
                                                                                                                                                                                                                                                 -                      7                    *.-
                                                                                                                                                                                                                                                                                             .                               -             -
                                                                                                                                                                                                                                                                                                                                                   - -       -

                            -               -.           -/Rf SlATS OF 12/11/Th     :.                                                                         .                                      --•                                   •:---J                                             -                                     --


             1311 2018                                   Gobehhft/Rof N,      1235415244                                                                                                                                           3409506 12112013                                                                                       83994837
                   •                -                    tin- IF4TERNA1IO   41 EM6RPRI~ES I.1C        •        -                             ,•,                   -                 -                -    -           .       • -          - .             -                   -


                   •                                     DRA THRIVE.3NTERAC1IVE.OR G000                    -                   -         -                                                   •                                                                                       .           -           -
                           512W800N              -      - -.                                                                                                                                                           -                                        -       -                                                                                -
                           OREMUTB4O57-3746     -                                                                                                                                                                                                      --                                -                               .            -

                   • -     MiIIe,Iuñgt SN-I 11616 OSN 090969551’10667348                                                                           •   •                                              •_       -                                   -                -       • - •
                          IRFBIA1SCPI3I1I/12 •               -         -                                           •                                                                                   •                       •                  •                          • -             •                   -               -             -

             p8]I20l~.-BpIdurcgebonkhjg/ReLm4r..i~348a1162                                                                 .                                               5’ooØ~~o          -.                    •               •    •                           os.1L2013                        •   •                           -805853.87




                                                                                                                                                                                                                                                                                                     SEC-SchranzM-E-Q(
)gFB/ATS                                                                                0Fj 3/10/21.   .-   -   -         -               -                            .                                           -                                 - - -                -                 -                -                                     -                    -                     -       -       -                       -           -                            -                                                                                                                                           -   --       --     -




               Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 84 of 212 PageID 2014




                                                                            -   ISLAND RE5ORT ItWE5TMENTYA~TNëRS-                                                                                          -                               -             .            -- - -—                                                                 -.-.•                              ..               -                                                                                        -                                                       . -.                                              .             -
                                                                                ~0 80)t456~ - ‘:.:-       ;..                                 --       -                       :&i.                                                                                                                          -                -           -                     .                                         --                                                                           -                   :.                          -           -
                                                                                Wi1U~MST0WN,NEWJERSEy 08094                                                                                                                                -                                                         —                                                                                                                                                                                                                                                                                           —
                                                                                MiifeIIunq t0l.WPMT                                                                                                                                                                                             -
                                OS I I 2014                                     ~uIs4~1Ef/bf ~1r 12a4~56927                                                                                                                                                                                                                                                                                                                               49 145 0U 05 Ii 2013                                                                                                                           —       flO853 B?

                                                                                UFflN1ERNAflONAL ~NtERft*ES ftc
                                            -                                   t~4-ThR1vE INJRftA 1W 110000                  -                                                    -                                                                           /                                                                                                                                                                                                                                                                                   -                                         -
                                                                                                                                                                                           ~                                                                 ~
                                                                                                      --                                                           -                       -                                                                 /   -                                                                                                                                                                                                                                         /
                               ~ SSNpp Ii 10                                                                                                                               -,      *:<.:~::i.                                                                                                                                                                                                                                                             ~                                                            ..1i_j                                  ~        :-           -
                                      dRFB7A’rsoru/iWq~        —                                                                                                                   —                                               —                                                                                              -                             -                 —                   -                                                   -                                                        -                                                   —
                            2q10 201S Guucliri8 fEeI)4r 1232679563 —                                                                                                                           —                                                                                                                                  —                                                                                                       34~345 00 2810 2013                                                                                                                                    fl~7tJ8 87
                                                                                LiFT INTERNAtONAt EN1E~PRISES 110
                        -               -       .
                                                    .
                                                        -           -
                                                                                DBKTHI1WE It1TERAC11VE~Ok
                                                                                512W800N         -      -
                                                                                                          t000
                                                                                                           -. .
                                                                                                                      -
                                                                                                                              .
                                                                                                                                  .                                            .                                                           --
                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                         ~.w4                  -.                                --               ..-
                                                                                                                                                                                                                                                                                                                                   - .                                      -
                                                                                                                                                                                                                                                                                                                                                                                      -                                       .           .               /                                                                        -           .


                                                                        -       OREM1JT84057-2746.       .   .     .    - . -                                                                                                          -                                                                                  . -                          -.       .                             -                       .                                       -                                        .                                   -
                    -               -                                           MiiioiIun~: 15N072693 0514060048 SSN 0438582                                       -                                                                                                      -        -            -        .                            -                                 ..                .                       -               .               -       ..                                   .                               .                   .
                                                                                /RPB/AIsor 13/10/28
                            28 10 zOf3                                          0otchn~/ gel-Mr 1232243303           -.                                                    —                                                                                                                                                                                                                                                                          1 73750 2S 10 2013                                                                                                                         737!363 87

                                                                                lift It4ERNA11ONAI EM~ftP~L~ES ftc-                                        -                                   -                   -                                                               -.           ,-                —                                                                                                                                           -                                                                                                -
                                                                             08A IH~W~Jt3l1~RACflyE OR 0000                                                                                                                    -
                                                                             512W800N                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                       64057 tAo
                                                                            Mine,Iun~ $11 07S08~ OSi(l 06026855W 0423564                                                                                                                                                                        —
                                                                            )RF~/ATS-OEi3ftO/2S
                            22102013                                        .0u~,clir,[l/ReF4* 1231252022                                                                                                                                                                                                                                                                                                                                 29S45~0 21102013                                                                                                                                       73562637

           -   -                -       --              -                   u1TlrnERr1tcnoNA1ENie~PRIsEaftc                                   -            :                                   -                                           ~                                  --        .            -                                                              -                                                     -           -                                   .-                                           -                   -                                     .                           -                      - --
                                -                                           O8AIHRIVE INffi~t*F0P 0000                        -       -                        -           -           -                       -       -                   - -                        -                         -                                                                                                         -                                           -                                                                                                                                                  -         -   -

                                            -   -           -
                                                                -           512W~00N
                                                                            o~lM:uTs4os7-3746     --
                                                                                                   -
                                                                                                      -  -
                                                                                                           -              -                            -
                                                                                                                                                                                       -                                           -            --           --                                                       -
                                                                                                                                                                                                                                                                                                                          -           -
                                                                                                                                                                                                                                                                                                                                               -           --
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                 --
                                                                                                                                                                                                                                                                                                                                                                                 -  -
                                                                                                                                                                                                                                                                                                                                                                                                                              -                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           --                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..-                    -      -

               -.           -                                               MiOeiI~ng~ SN 078014 05W 062520 SSN 0446684                                                                    -           -                                                                           ...               - --                             -                                     --                                                                -                                    -               -               -                                                         --                              -


                            18i02013                                        Oulsehrill/R&.Wr.1231&05087                                            -                               -               .                       -                                      -                                          --                                        -                                                                                              164750 l~1O.20Iã                                                                                 -                     -           -       765’VBl 32




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       SEC-SchranzM-E-0000597
    Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 85 of 212 PageID 2015




                               -       .                6SA1Fl~1VE}N1~4c11VE .-         .  ..                                               -                             -.               -       .-..                                                                 -       -       .                   . -                                                 •.                   :,.         -~   -
                                                        WJREJNIIL41ION ACcOUI4T                                                                  -
                                                        512 W€OON
                                                        0REMU184057_3746                                                                                                                                                                                            -
                                                        MiUeIui~g SN 06l~03Q~NC4902 I SSN 0344576
                                                        /RF$f.~TS OF 13110/10
                     15162013                           8eldshJng.c~bdnkii~/Rof~Nr 123b3604~1                                                                                                                              4445935                                                                                        15102013                                                   704933W
             -       -~.                               JK~R~NG~CC~ [- -          :-                 -   -               -                   -.               -                -    -                   -                                .                   -                                     ..                  -       -            -                -
                              --                       2657’MNDMfttPARKWAy~33                                                   -                                40cr         .                -                       -                                    -                                                                                                                            -       I
                 -                                     1*NbERSON NV 89074         - -           -                   -               -        -                                                                                                  .                                           -.                            -

     -           -    -                        -       MWei5jng: COmAI~SION PAYMENT -          .:-          -                           -                    -        -                                    -   -                .                               -                   .                                                                       -            -
                     IS 10201a                         G~TsdirIU/R~F N~r23o4l37u                                                                                                                                                                                                            33095p~ 15102013                                                                     7459322

(                              DBA1}~RJVE1NTE~AC1NE -.
                                   I
                             ~WIREiNwMloN ACCOUNt
                               S1ZWCOaN               r      -
                                                                   -    -
                                                                                                                                                                                                                   -

                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                  -

                                                                                                                                                                                                                                                                                                                                                       /
                               OREMUT84057.374~                                                                                                                                                                                                                                                   -                                                                      -
                             ~-MiI~ejIvn~ ISSI 0~4o8S OSN 026~I1S$N 0I98~15-                                                                                                                                                                                                                 -.        —
             :..;-:.~.--:fl;.M~JATscpIa/fw~s~-r                  ~                                                                                                                -:m                                               ~-:                                                 ~                                                                                    .;-:.



         -                :40,2013         -       :dbIkhjfft)~F.49K ~                                                  i:-.:                                                          i.:,:                               -:       -       i-fl-;;~.                                            5~9≤9~00 10~T0-20l3~                                  -~


                                   -                   NINE1YNINE HOL0IbSO$ 110
                                                        ROO~fARMPOBbX637
                                                   -   aRmsHwEsr li-Tolls Al-.        -   --   --               -           -                            -                             .           -                                        .           -                   -               -.. -                                          . ..                 -
                          -                            Mllleiiu~g~ INSERT(ONPR0E~O2102Ol3                                                            -            -       -                        -. -.                                            -                                                        .        -           -   ..           -    .            -               .       -




                 09.10.2013                            Gukchrlft/R~F.-Nr. 1229L   -
                                                                                                                                                                                                                                                                                                 8~365,35 08$0.2bj3                                                              7OIe73.22




                                                                                                                                                                                                                                                                                                                                                  SEC-SchranzM-E-00005
        Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 86 of 212 PageID 2016




•          .                                            ~BAThRIWfNW~CnYE .....                           -   .•                     ..•

                   —                                    WIREJNIRA1ION ACCOUNT                                              -
                                                        512W800N
                                                        OREMUTEWSZ437Aa
                                -                       MiI!eit~w SN 661~ 05N05 9~$SN0372818                                       ~.                         .                         .                                         . .                                                  .• .                                                                             .                   •.                                                                .                                           -        .
                    -                                   /RFB/ATSQF 1~3f10J08.         .: .                                                                                      .                       ..                                            .            .                    . -                                                                   . -                                                 .,                ..                                                  .                     .           .

        t8 10~013                                       Gui thnfl / ReF Mr 12Z925≤630                                                                                                                                                                                                              —                                                                                                    549500 0~ 10 2013                                                                                                     693’307~7
-   .                   -                       ~8A111RIVE jN3E~A~VE                •               ..                                                                                                                                -.                               .                   -           -                -                         -.                    H.                                        ~            --                             -           ..                                  -                                     -

                                                        WIRE INITIA11ON ACcOUNJI                                                                                                            ~       CA                                                -
                                    -               45l2WaooJ-.J--                              .   -                                         -.-                          .-                                                         .                                                                    .                     .                    -~                -                                              -                                          .   .                                                       .               ~-            .
                                                        0P8MUT84057.V44                                                                                                                                                                                                                        -                                                                                                                                                                               -

                   -~ .                         -
                                                        ~iIIcIIungr SN ia/Ic/ca
                                                        IRFWPSSOF       053789 O~N 042458SSN.O~I~82
                                                                                      -. .-                                                                                                             .•.                               .
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              .-
                                                                                                                                                                                                                                                                                                                                     .--
                                                                                                                                                                                                                                                                                                                                     . .                                                .           .        ..                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                             .                            .                                            . ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .       •.


        08 r0201t                                       ~td1yJI/geF44r 1~2~08060L                                                                                                                                                                                                                                                                                                                       57W500 07102013

                                                        DM TN?IVE RNItRACJWL.                                              -
                                                        *88 I[9IIIA1IOF1 ACdOURT                                       -                                                   -
                                                        SflWSOON            —
                                                        OREMUT S4057174                                                                                                                                              —
                    MijIojiung ISN 0663550SM053371 ssr’(0374072                                                                               ‘
                    /RFØ7ATSO~ 13/1 Q~O7                                                                                                                           -                                                                                                                                                                                                                                                                                                                                                                  —

        01.102013 : Gulschrih/ReF.Nr. 1227545609.. .   -  -.                                                                                                      :~                                                          -                                                                                                  .        .                        ..                                   6T04&00 .30.09.2013                                                                                                   630’6.1787

                                                        DBATHRWE INThl~ACTIVE                                                                                                   ftiA
                                                        :WWE MITIATIOM ACCOUNT
                                                         M2W~o0N
                                                                                                                                                                            •                       -                     •                                                                                :                                                  .-            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             —


                                                    -
                                                         OREMUTS4OS7-3746 -                              :                                                .                                                  •                                    •                                •           • •                     .              .                                                         -                                                                                                •


                                                                                                                                                                                                                                                          :
                            -                                                     .  •  •       •                                                                  •                •                                                                                      •                       •           •                              -           .                                         •                                                 •       .~-                            •                                        •                              •
                                            -           .MiNeiIunt.ISN 112878 OSM b8-160~ SSN05S3341 -                                    •       •                    •                                         •                                                     •                                                         •    - -                                                                                                                                               --                    -.                              -                 .        -
                                                        •/RFB/ATSPF 13/09/30 - -           -. -    — -:                                               -                    ~                                                      -                                                    -                               . .           ..                       -                     -           -                               -                 —                                 -                -         .                               .-



—       24.09.2013                                      GuIichn~J Ref. Nt. 1225758360                                                                                                                                                                                                              -;                                                                                                   42345.~ 23.09.2013                                                                                                    568590.57
                                                               •   .            -               -                                                                                                                                                             I.•j~                                        —k                                 ~                                                                                                           -                                                                                   -                     --

                                                         OMn4aIVEINmRAcUVE                                   -                                        tqj4                                                                                                                                                                                    ‘I
                                                        -WIRe INITIATION ACCOUNt        -                                                                                                       •                                                                              -                                            --                        •       -                             .                              - --~                                                                                                  -                     -
               •            -                           512W800N .                                                ..   .                                                                                                                                                                                           -         -                                      -           -                                          -                                                                             - .
                                        -               OTCEM LIT 84057.3746    --          -                 -            -   -                                                            -       .                 .               .               -                    •.-                                                                    -       .-                            -                -                          .            --




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   SEC-SchranzM-E-0000599
            Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 87 of 212 PageID 2017




-       .                                           Mrne’Iung: ISN 00 )4d4 (X.N 056050 SSN 04 [4...                         0

                                                    /ftrsfAIsoFls/ocm        .~   .          -..                   -                                                                                                                                                                                                                                                                                   -       H   -
                    20092013                        ~e~asNn~ e~0pkIbsfleF.Nr 1-?25407$44                                                                                                                                 2766831                                                            2009 2013                                                        fl6~245fl’

                                                   JK MAR~Efl~40 Lit
    •                             .                2457W0MIUiF~iRIVfQW2~              --              -   --           .4:-                 4o-’~                                                                                 -—    --    .           -       .                                                     -.          -.-~        -- ~- :.-- .-.-.
                                                   nENDe~soW Nflg074         -                                                                                                                                                                                                                                                                                        -
                                      -            ~AWong(tO&~Al5$IQN PAYM8Hr .                   - -              .                    ...             -                           -        -           .       -                                                    . -                                               --.                                 ~.             .       •;-            .        .           -
                                                  - Bcfro9 CHF249fl91      — -                                 —                                                                             -                                                                        ..        -                                                                                -
                                                   Wcthsdkurs I~o9sjcar/Jasr2)                    -                                                                                                                                                                                                         -                         -                     -

                    17M92013                       Gulsa,dFI/keVNr 1224760?26              .~ -                    ..   .       .                   -       .           .               —.           -       .                         ...                    40t80.00                      16092013                    -             ..                     553’91~8
                                                   DEA THRIVE IN1URACIIVE
                                                   WIRE INITIATION ACCOUNr        .                                                     .3*04                                                                        .                                        .             -   .   -                                       - - -          ..           :
                                                   SI2WSOON -.               .  - -                                                                                 .           .                                                       - -                                     -               :   -           -           -                                    .-            .    ..    .

            -   .          -. -           .
                                                   0REM0T840573746       :          - - : -
                                                   MiTfaiIong. ItMD 201309 T6~1OGC06C008651                                             -
                                                                                                                                                -
                                                                                                                                                                            .
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                    .   .
                                                                                                                                                                                                                                                                                                        .                       .          -        .                     .-              -
                                                                                                                                                                                                                                                                                                                                                                                              .   --

                       -   ..                 -    /RFB/ATSQF 13/09/16. ..                                                          -       -                   .                                .                        .              -    -. -                                                                                                                        -.             --

                    ~208 ~0I3                      telatsig ~gnkrng/ Rer44r 122Ql6~205                                                                                                                                   5923975                                                            2202 201≤                           —                            51fl33                M

                                                  )KM41~kEflNG    dv                                                                                                                                                                                                                                                                       -                      r
                                                   2657i~NDMPAR~3VAYNô2~3                                                                                                                                                                             -                                 -                           -
                                                  9IEND~RSQ>T i~907.t                                                                                               ci-                                                                                                                     -
                            —                     —J~’            4J,(~5~Q            .ft                                                                                                                                                                                                                                                       —




                    2208 2013                      GubchriFlJReF4-It. 1220095754                                                                                                                                                                              72!845.0021,08.201.3                                                                           528~73:93
                                                   DEA ThRiVe INTERACTIVE
                                                   W1~E INIEATIONAtCQONT
                                                   5lzW~o0N
                                                   OREM   On 40~73746
                                                   MiTIeIun~-JSN 060>tI OSN 047565            s~F-i c3374~4.
                                                   /R~1IBG   OF 13/08/21




                                                                                                                                                                                                                                                                                                                    SEC-SchranzM-E-0000600
    Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 88 of 212 PageID 2018




I




                                                                          SEC-SehranzM-E-0000601
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 89 of 212 PageID 2019




          22~O.. ..J~ ~I~1~4>) ~t~r;~i-22Dt6                           ~E       ~ A ?                                               I~9’~;?Z5-~?

                                         —                             --‘~                 -‘                                -~.             -    p
                         JK1~RJCE11NthLC                       -                                                                    .2c__                           I-
            -            ~                                              —                            -                              -
                         HEMDEgS~N NV89074          —                       —                        I   —        —                           —

_______                  Mi~e~n2 COMMISSIOI4IA’j7AEN{E    t                            .                     /                 —                         .               —
I



          2108c013   -   G    hrij~t~bfNrj22Op95,~4~          2:   .            -f         ;~-<~/ftZ                  ,::-.         ~:                 1021082013

                         OBA TflNEJNTERAdBVE                                    -
                         W~6~4mA1p~4Acco0NT                                                      —
                         5~2W~800N            -
                         QREM Ufl4057~3Z46                           —
                         M’tIcilung )SN E360701 osw 04756~ SSN 033>~34                      —

____________ -           /RFLIIBq Op;i 3/06121*. t         ..                       ~. .~   •-:                  -*




                                                                                                                                                                SEC-SchranzM-E-0000
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 90 of 212 PageID 2020




                                                                      S~C-SchrargM-E-OOOO6O3
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 91 of 212 PageID 2021
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 92 of 212 PageID 2022
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 93 of 212 PageID 2023
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 94 of 212 PageID 2024
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 95 of 212 PageID 2025
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 96 of 212 PageID 2026
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 97 of 212 PageID 2027
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 98 of 212 PageID 2028
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 99 of 212 PageID 2029
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 100 of 212 PageID 2030
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 101 of 212 PageID 2031
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 102 of 212 PageID 2032
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 103 of 212 PageID 2033
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 104 of 212 PageID 2034
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 105 of 212 PageID 2035
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 106 of 212 PageID 2036
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 107 of 212 PageID 2037
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 108 of 212 PageID 2038
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 109 of 212 PageID 2039
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 110 of 212 PageID 2040
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 111 of 212 PageID 2041
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 112 of 212 PageID 2042
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 113 of 212 PageID 2043
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 114 of 212 PageID 2044
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 115 of 212 PageID 2045
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 116 of 212 PageID 2046
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 117 of 212 PageID 2047
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 118 of 212 PageID 2048
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 119 of 212 PageID 2049
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 120 of 212 PageID 2050
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 121 of 212 PageID 2051
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 122 of 212 PageID 2052
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 123 of 212 PageID 2053
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 124 of 212 PageID 2054
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 125 of 212 PageID 2055
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 126 of 212 PageID 2056
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 127 of 212 PageID 2057
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 128 of 212 PageID 2058
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 129 of 212 PageID 2059
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 130 of 212 PageID 2060
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 131 of 212 PageID 2061
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 132 of 212 PageID 2062
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 133 of 212 PageID 2063
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 134 of 212 PageID 2064
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 135 of 212 PageID 2065
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 136 of 212 PageID 2066
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 137 of 212 PageID 2067
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 138 of 212 PageID 2068
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 139 of 212 PageID 2069
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 140 of 212 PageID 2070
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 141 of 212 PageID 2071
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 142 of 212 PageID 2072
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 143 of 212 PageID 2073
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 144 of 212 PageID 2074
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 145 of 212 PageID 2075
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 146 of 212 PageID 2076
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 147 of 212 PageID 2077
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 148 of 212 PageID 2078
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 149 of 212 PageID 2079
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 150 of 212 PageID 2080
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 151 of 212 PageID 2081
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 152 of 212 PageID 2082
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 153 of 212 PageID 2083
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 154 of 212 PageID 2084
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 155 of 212 PageID 2085
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 156 of 212 PageID 2086
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 157 of 212 PageID 2087
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 158 of 212 PageID 2088
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 159 of 212 PageID 2089
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 160 of 212 PageID 2090
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 161 of 212 PageID 2091
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 162 of 212 PageID 2092
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 163 of 212 PageID 2093
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 164 of 212 PageID 2094
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 165 of 212 PageID 2095
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 166 of 212 PageID 2096
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 167 of 212 PageID 2097
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 168 of 212 PageID 2098
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 169 of 212 PageID 2099
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 170 of 212 PageID 2100
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 171 of 212 PageID 2101
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 172 of 212 PageID 2102
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 173 of 212 PageID 2103
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 174 of 212 PageID 2104
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 175 of 212 PageID 2105
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 176 of 212 PageID 2106
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 177 of 212 PageID 2107
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 178 of 212 PageID 2108
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 179 of 212 PageID 2109
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 180 of 212 PageID 2110
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 181 of 212 PageID 2111
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 182 of 212 PageID 2112
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 183 of 212 PageID 2113
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 184 of 212 PageID 2114
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 185 of 212 PageID 2115
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 186 of 212 PageID 2116
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 187 of 212 PageID 2117
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 188 of 212 PageID 2118
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 189 of 212 PageID 2119
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 190 of 212 PageID 2120
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 191 of 212 PageID 2121
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 192 of 212 PageID 2122
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 193 of 212 PageID 2123
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 194 of 212 PageID 2124
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 195 of 212 PageID 2125
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 196 of 212 PageID 2126
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 197 of 212 PageID 2127
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 198 of 212 PageID 2128
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 199 of 212 PageID 2129
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 200 of 212 PageID 2130
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 201 of 212 PageID 2131
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 202 of 212 PageID 2132
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 203 of 212 PageID 2133
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 204 of 212 PageID 2134
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 205 of 212 PageID 2135
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 206 of 212 PageID 2136
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 207 of 212 PageID 2137
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 208 of 212 PageID 2138
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 209 of 212 PageID 2139
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 210 of 212 PageID 2140
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 211 of 212 PageID 2141
Case 6:18-cv-01606-GAP-GJK Document 114-6 Filed 12/23/19 Page 212 of 212 PageID 2142
